Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 1 of 38




           EXHIBIT B
         DOCKET SHEET
         NO. 05-CR-1115
           "WARE II"
SDNY CM/ECF NextGen Version 1.2                                        Page 1 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 2 of 38


                                                                                    ECF,PRIOR

                               U.S. District Court
                  Southern District of New York (Foley Square)
             CRIMINAL DOCKET FOR CASE #: 1:05-cr-01115-WHP-1


Case title: USA v. Ware et al                             Date Filed: 10/26/2005
Magistrate judge case number: 1:05-mj-01630-UA            Date Terminated: 10/30/2007


Assigned to: Judge William H. Pauley,
III
Appeals court case number: '07-1520-
cr' 'U.S.C.A. 2nd Circuit'

Defendant (1)
Ulysses Thomas Ware                         represented by Isabelle A. Kirshner
TERMINATED: 10/30/2007                                     Clayman & Rosenberg
also known as                                              305 Madison Avenue, Suite 1301
"Thomas Ware,"                                             New York, NY 10165
TERMINATED: 10/30/2007                                     (212)-922-1080
                                                           Fax: (212)-949-8255
                                                           Email: kirshner@clayro.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

                                                           Michael Fred Bachner
                                                           Bachner & Associates, P.C.
                                                           26 Broadway
                                                           Suite 2310
                                                           New York, NY 10004
                                                           (212) 344-7778
                                                           Fax: (212) 344-7774
                                                           Email: mb@bhlawfirm.com
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

                                                           Thomas Ware
                                                           6050 Peachtree Parkway
                                                           Suite 240-234
                                                           Norcross, GA 30092
                                                           678-362-0226
                                                           LEAD ATTORNEY




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                 2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 2 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 3 of 38


                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

Pending Counts                                             Disposition
                                                           Imprisonment for a total term of 60
18:371.F CONSPIRACY TO                                     Months on Count 1 and 97 months on
DEFRAUD THE UNITED STATES                                  count 2 to run concurrently. Supervised
(1s)                                                       release for a term of 3 Years on both
                                                           counts.
                                                           Imprisonment for a total term of 60
15:78J.F MANIPULATIVE AND                                  Months on Count 1 and 97 months on
DECEPTIVE DEVICES                                          count 2 to run concurrently. Supervised
(2s)                                                       release for a term of 3 Years on both
                                                           counts.

Highest Offense Level (Opening)
Felony

Terminated Counts                                          Disposition
CONSPIRACY TO DEFRAUD THE
UNITED STATES (CONSPIRACY TO
                                                           Underlying indictments and counts are
COMMIT SE CURITIES AND WIRE
                                                           dismissed on the motion of the US
FRAUD)
(1)
MANIPULATIVE AND DECEPTIVE
DEVICES(15USC78j(b) AND 78ff:                              Underlying indictments and counts are
SECURITIES FRAUD)                                          dismissed on the motion of the US
(2)

Highest Offense Level (Terminated)
Felony

Complaints                                                 Disposition
18:371:CONSPIRACY TO COMMIT
SECURITIES AND WIRE FRAUD;,
15:77q(a) & 77x: SECURITIES
FRAUD.



Plaintiff
USA                                         represented by Alexander H. Southwell
                                                           U.S. Attorney's Office, SDNY (St
                                                           Andw's)
                                                           One St. Andrew's Plaza



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                  2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 3 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 4 of 38


                                                            New York, NY 10007
                                                            212-637-2200
                                                            Fax: 212-637-2429
                                                            Email: ASouthwell@gibsondunn.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Steven David Feldman
                                                            Herrick, Feinstein LLP (NYC)
                                                            2 Park Avenue
                                                            New York, NY 10016
                                                            Email: sfeldman@mmlawus.com
                                                            ATTORNEY TO BE NOTICED


 Date Filed       #   Docket Text
 09/20/2005       1 COMPLAINT as to Ulysses Thomas Ware (1), Jeremy Jones (2) in violation of
                    18 U.S.C. 2, 371 and 15 U.S.C. 77q(a) & 77x. (Signed by Judge Andrew J.
                    Peck ) (gq, ) [1:05-mj-01630-UA] (Entered: 09/27/2005)
 09/26/2005           Arrest of Ulysses Thomas Ware. (gq, ) [1:05-mj-01630-UA] (Entered:
                      09/27/2005)
 09/26/2005           Attorney update in case as to Ulysses Thomas Ware. Attorney Isabelle A.
                      Kirshner for Ulysses Thomas Ware added. (gq, ) [1:05-mj-01630-UA]
                      (Entered: 09/27/2005)
 09/26/2005           Minute Entry for proceedings held before Judge Henry B. Pitman :Initial
                      Appearance as to Ulysses Thomas Ware held on 9/26/2005. Deft appears with
                      CJA atty Isabelle Kirshner (for Rule 5 only). AUSA Alexander Southwell
                      present for the gov't. Agreed bail package: $100,000 PRB. 1 FRP. Mother's
                      home. Travel restricted to SDNY, EDNY, Georgia & intermediate District.
                      Surrender travel documents (& no new applications). Regular pretrial
                      supervision. Deft to be released upon following conditions: When he signs
                      bond. Remaining conditions to be met by 9/30/05. Preliminary Examination set
                      for 10/26/2005 10:00 AM before Judge Unassigned. (gq, ) [1:05-mj-01630-
                      UA] (Entered: 09/27/2005)
 09/26/2005       4 PRB APPEARANCE Bond Entered as to Ulysses Thomas Ware in amount of
                    $!00,000. Co-signed by one financially responsible person. Secured by
                    mother's home. Travel restricted to SDNY, EDNY, Georgia & intermediate
                    district. Surrender travel documents (& no new applications). Regular pretrial
                    supervision. Deft to be released upon following conditions: When he signs
                    bond. Remaining conditions to be met by 9/30/2005. (gq, ) [1:05-mj-01630-
                    UA] (Entered: 09/27/2005)
 09/26/2005       5 ADVICE OF PENALTIES AND SANCTIONS as to Ulysses Thomas Ware.
                    (gq, ) [1:05-mj-01630-UA] (Entered: 09/27/2005)
 09/26/2005       6 Arrest Warrant Returned Executed on 9/26/05 as to Ulysses Thomas Ware.
                    (vb, ) [1:05-mj-01630-UA] (Entered: 10/26/2005)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 4 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 5 of 38


 10/26/2005       7 INDICTMENT FILED as to Ulysses Thomas Ware (1) count(s) 1, 2, Jeremy
                    Jones (2) count(s) 1, 2. (jm, ) (Entered: 10/26/2005)
 10/26/2005           Case Designated ECF as to Ulysses Thomas Ware, Jeremy Jones.(jm, )
                      (Entered: 10/26/2005)
 11/01/2005           Minute Entry for proceedings held before Judge William H. Pauley
                      III:Arraignment as to Ulysses Thomas Ware (1) Count 1,2 held on 11/1/2005.
                      Deft present w/atty Lawrence Ruggerio. CJA on duty. AUSA Alexander
                      Southwell present. Court Reporter present. Deft arraigned on the indictment
                      and pled not guilty. Next conference 11/3/2005 at 10:45 a.m. SPT excluded
                      from 11/1/2005 to 11/3/2005. Bail continued. (jp, ) (Entered: 11/21/2005)
 11/01/2005           Minute Entry for proceedings held before Judge William H. Pauley III: Plea
                      entered by Ulysses Thomas Ware (1) Count 1,2 Not Guilty. (jp, ) (Entered:
                      11/21/2005)
 11/03/2005       9 NOTICE OF ATTORNEY APPEARANCE: Michael Fred Bachner appearing
                    for Ulysses Thomas Ware. (bw, ) (Entered: 11/04/2005)
 11/03/2005           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware, Jeremy Jones held on 11/3/2005. Deft
                      Ware present w/atty Michael Bachner. Deft Jones not present. Deft Jones' atty
                      Marlon Kirton present. AUSA Alexander Southwell present. Court Reporter
                      present. Government requests a warrant be issued for deft Jones. Next
                      conference 1/6/2006 at 12:30 p.m. for deft Ware. As to deft Ware, SPT
                      excluded from 11/3/2005 to 1/6/2006. Bail continued. (jp, ) (Entered:
                      11/21/2005)
 11/03/2005           Set/Reset Hearings as to Ulysses Thomas Ware: Pretrial Conference set for
                      1/6/2006 12:30 PM before Judge William H. Pauley III..(jp, ) (Entered:
                      11/21/2005)
 01/06/2006           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware, Jeremy Jones held on 1/6/2006 Deft.
                      Ware pres. w/atty Michael Bachner & Deft. Jones pres. w/atty Marlon Kirton
                      & AUSA Alexander Southwell. Motion due 4/7/06, Reply 5/8/06. Next conf.
                      5/19/06 @ 2:15 PM. Jury selection set for 9/18/06 @ 10 AM. SPT excluded
                      from 1/6/06 to 9/18/06 under 18:3161(h)(8)(A), bail cont'd. (Court Reporter
                      Carol Stanley) (pr, ) (Entered: 01/09/2006)
 01/06/2006           Set/Reset Hearings as to Ulysses Thomas Ware, Jeremy Jones: Jury Selection
                      set for 9/18/2006 10:00AM before Judge William H. Pauley III. Next Pretrial
                      Conference set for 5/19/2006 02:15 PM before Judge William H. Pauley III..
                      (pr, ) (Entered: 01/09/2006)
 01/06/2006           Set/Reset Deadlines as to Ulysses Thomas Ware, Jeremy Jones: Motions due
                      by 4/7/2006. Replies due by 5/8/2006..(pr, ) (Entered: 01/09/2006)
 04/18/2006           ***REJECTION OF ATTEMPTED PAPER FILING IN ECF CASE. The
                      following document(s) Notice of Motion and Memo of law in Support of
                      Pretrial Motions of Defendant Thomas Ware by Danielle Attias, Esq, as to
                      Ulysses Thomas Ware, was rejected by the Clerk's Office and must be FILED




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 5 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 6 of 38


                      ELECTRONICALLY on the Court's ECF System. (rdz, ) (Entered:
                      04/18/2006)
 04/19/2006      15 MOTION for Discovery ; bill of particulars and to dismiss for lack of venue..
                    Document filed by Ulysses Thomas Ware. (Bachner, Michael) (Entered:
                    04/19/2006)
 05/05/2006      16 MEMORANDUM in Opposition by USA as to Ulysses Thomas Ware re 15
                    MOTION for Discovery ; bill of particulars and to dismiss for lack of venue...
                    (Southwell, Alexander) (Entered: 05/05/2006)
 05/19/2006           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware, Jeremy Jones held on 5/19/2006. Deft.
                      Ware pres. w/atty MichaelBachner; deft. Jones pres w/atty Marlon Kirton;
                      AUSA Alexander Southwell. 404b motions due 45 days prior to jury selection.
                      Motions in limine due 8/11/06, opposition due 8/22/06, replies due 8/29/06.
                      Proposed voir dire and joint request to charge due 9/8/06. Next. conference
                      9/12/06 @ 2:15 pm. Jury selection set for 9/18/06 @ 9:45 am. SPT excluded
                      from 5/19/06 to 9/18/06 under 18:3161(h)(8)(A), bail cont'd. (Court Reporter
                      Sonya Huggins) (pr, ) (Entered: 06/01/2006)
 05/19/2006           ORAL ORDER as to Ulysses Thomas Ware, Jeremy Jones.In limine Motions
                      due by 8/11/2006. Replies due by 8/29/2006. Opposition due by 8/22/2006.
                      404b motions due 45 days prior to jury selection. Proposed voir dire & joint
                      request to charge due 9/8/06. (by Judge William H. Pauley III on 5/19/06)(pr, )
                      (Entered: 06/01/2006)
 05/19/2006           ORAL ORDER as to Ulysses Thomas Ware, Jeremy Jones. Jury Selection set
                      for 9/18/2006 09:45AM before Judge William H. Pauley III. Pretrial
                      Conference set for 9/12/2006 02:15 PM before Judge William H. Pauley III..
                      (by Judge William H. Pauley III on 5/19/06)(pr, ) (Entered: 06/01/2006)
 05/19/2006           ORAL ORDER as to Ulysses Thomas Ware, Jeremy Jones Time excluded
                      from 5/19/06 until 9/18/06.(by Judge William H. Pauley III on 5/19/06)(pr, )
                      (Entered: 06/01/2006)
 06/23/2006      17 TRANSCRIPT of Proceedings (Conference) as to Ulysses Thomas Ware,
                    Jeremy Jones held on 5/19/06 before Judge William H. Pauley III. (ja, )
                    (Entered: 06/23/2006)
 08/29/2006           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware, Jeremy Jones held on 8/29/2006. Deft
                      Ware present (on telephone) w/atty Michael Bachner, Esq. physically present.
                      Deft Jeremy Jones present (on telephone) w/atty Marlon Kirton, Esq.
                      physically present. AUSA present Alexandr Southwell, Court Reporter present
                      Patricia Nielsen. 404b motions due 9/20/06. Motions in limine due 9/29/06,
                      opposition due 10/11/06, replies due 10/18/06. Proposed voir dire and joint
                      request to charge due 10/30/06. FPTC conference 11/3/06 at 2:00 p.m. Jury
                      selection set for 11/6/06 at 9:45 a.m. SPT excluded from 8/29/06 to 9/18/06
                      under 18 U.S.C. 3161(h)(8)(A). Bail continued. (bw, ) (Entered: 09/12/2006)
 08/29/2006           ORAL ORDER as to Ulysses Thomas Ware, Jeremy Jones. Time excluded
                      from 8/29/06 until 9/18/06. Brief (404b motions) due by 9/20/2006. Motions in



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 6 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 7 of 38


                      limine due by 9/29/2006. Responses due by 10/11/2006. Replies due by
                      10/18/2006. Jury Selection set for 11/6/2006 09:45AM before Judge William
                      H. Pauley III. Pretrial Conference set for 11/3/2006 02:00 PM before Judge
                      William H. Pauley III.(bw, ) (Entered: 09/12/2006)
 09/08/2006      18 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware, Jeremy Jones held
                    on 8/29/06 before Judge William H. Pauley III. (ja, ) (Entered: 09/08/2006)
 09/14/2006      19 (S1) SUPERSEDING INDICTMENT FILED as to Ulysses Thomas Ware (1)
                    count(s) 1s, 2s, Jeremy Jones (2) count(s) 1s, 2s. (jar, ) (Entered: 09/18/2006)
 10/04/2006      21 NOTICE OF ATTORNEY APPEARANCE: Defendant Ulysses Thomas Ware
                    appearing Pro Se. The deft is an attorney in good standing in the state of
                    Georgia bar #737758. (bw, ) (Entered: 10/06/2006)
 10/04/2006           Minute Entry for proceedings held before Judge William H. Pauley
                      III:Arraignment as to Ulysses Thomas Ware (1) Count 1s,2s held on
                      10/4/2006. Deft present with atty Michael Bachner, Esq; AUSA present
                      Alexander Southwell and Nicholas Goldin, Court Reporter present Denise
                      Richards. Deft Ware arraigned on Superseding indictment and pleads not
                      guilty. FPTC 11/3/2006 at 2:00pm. Jury Selection for 11/6/2006 at 9:45am.
                      Bail continued. (jar, ) (Entered: 10/16/2006)
 10/04/2006           ORAL ORDER as to Ulysses Thomas Ware, as to Ulysses Thomas Ware Jury
                      Selection set for 11/6/2006 09:45AM before Judge William H. Pauley III. Final
                      Pretrial Conference set for 11/3/2006 02:00 PM before Judge William H.
                      Pauley III. (Signed by Judge William H. Pauley III on 10/4/2006)(jar, )
                      Modified on 10/16/2006 (jar, ). (Entered: 10/16/2006)
 10/10/2006      22 ORDER as to Ulysses Thomas Ware. The parties are directed to appear for a
                    status conference on 10/16/06 @ 3:00 PM. So Ordered (Signed by Judge
                    William H. Pauley III on 10/10/06)(pr, ) (Entered: 10/11/2006)
 10/10/2006           Set/Reset Hearings as to Ulysses Thomas Ware: Status Conference set for
                      10/16/2006 03:00 PM before Judge William H. Pauley III..(pr, ) (Entered:
                      10/11/2006)
 10/16/2006           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware held on 10/16/2006. Dft Ulysses
                      Thomas Ware pres w/atty Danielle Attias on behalf of Michael Bachner, Esq.,
                      AUSA Nicholas Goldin pres, CJA on duty Gary Becker pres, and Crt rptr pres.
                      Jury Selection set for 1/16/2007 09:45AM before Judge William H. Pauley III.
                      Next Pretrial Conference set for 11/17/2006 02:00 PM before Judge William
                      H. Pauley III. T/E from 10/16/06 to 1/16/07 in the IOJ. Bail cont'd.(Court
                      Reporter Steven GreenbluM) (ja, ) (Entered: 10/26/2006)
 11/06/2006      25 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 10/4/2006
                    before Judge William H. Pauley III. (jar, ) (Entered: 11/06/2006)
 11/07/2006      26 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 10/4/06
                    before Judge William H. Pauley III. (tro, ) (Entered: 11/07/2006)
 11/17/2006           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware held on 11/17/2006. Deft Ware present



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 7 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 8 of 38


                      w/atty Danielle Attias on behalf of Michael Bachner, Esq. AUSA present
                      Alexander Southwell and Nicholas Goldin. CJA Gary Becker present, Court
                      Reporter present Steven Greenblum. Motions to dismiss due by 12/1/06, Govt
                      response due 12/15/06, any reply due 12/27/06. FPTC conference 1/12/07 at
                      2:00 p.m. Jury selection now set for 1/16/07 at 9:45 a.m. SPT excluded from
                      11/17/06 to 1/16/07 under 18 U.S.C. 3161(h)(8)(A). Bail continued. (bw, )
                      (Entered: 12/27/2006)
 11/17/2006           ORAL ORDER as to Ulysses Thomas Ware. Time excluded from 11/17/06
                      until 1/16/07. Jury Trial set for 1/16/2007 09:45 AM before Judge William H.
                      Pauley III. Pretrial Conference set for 1/12/2007 02:00 PM before Judge
                      William H. Pauley III.(bw, ) (Entered: 12/27/2006)
 11/22/2006      27 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 10/16/06
                    before Judge William H. Pauley III. (jw, ) (Entered: 11/22/2006)
 11/28/2006      28 MOTION in Limine. Document filed by USA as to Ulysses Thomas Ware.
                    (Attachments: # 1 # 2 Exhibit to memorandum of law)(Southwell, Alexander)
                    (Entered: 11/28/2006)
 12/12/2006      29 ORDER as to Ulysses Thomas Ware., as to Ulysses Thomas Ware;Government
                    Responses due by 12/4/2006. On December 1, 2006 this Court received a letter
                    application from the Deft requesting an adjournment of the January 16, 2007
                    trial date. Deft alleges the Government failed to produce requested discovery.
                    The Government responded on December 4, 2006 submitting that such
                    requests were answered in a timely manner and objecting to any adjournment
                    of the trial date. This Court has reviewed the submission by the parties and the
                    Deft's application for an adjournment of the January 16, 2007 trial date is
                    denied at this time. (Signed by Judge William H. Pauley III on 12/11/06)(jw, )
                    (Entered: 12/13/2006)
 12/22/2006      30 ORDER as to Ulysses Thomas Ware. The Defendant's application for an
                    adjournment of the 1/16/2007 trial date is again denied. The parties are directed
                    to appear for a pre-trial conference on 1/3/2007 at 12:30pm in courtroom 11D.
                    SO ORDERED. (Signed by Judge William H. Pauley III on 12/22/2006)(jar, )
                    (Entered: 12/26/2006)
 12/22/2006           Set/Reset Deadlines/Hearings as to Ulysses Thomas Ware: Ready for Trial by
                      1/16/2007. Pretrial Conference set for 1/3/2007 12:30 PM before Judge
                      William H. Pauley III.(jar, ) (Entered: 12/26/2006)
 01/03/2007      31 MOTION to Suppress all Evidence. Document filed by Ulysses Thomas Ware.
                    (jw, ) (Entered: 01/04/2007)
 01/03/2007      32 MEMORANDUM in Support by Ulysses Thomas Ware re 31 MOTION to
                    Suppress Evidence (jw, ) (Entered: 01/04/2007)
 01/04/2007      33 MEMORANDUM in Opposition by USA as to Ulysses Thomas Ware re 31
                    MOTION to Suppress.. (Southwell, Alexander) (Entered: 01/04/2007)
 01/05/2007      40 DEFT THOMAS WARE'S MEMORANDUM OF LAW IN RESPONSE TO
                    THE GOVERNMENT'S REPLY BRIEF IN OPPOSITION TO HIS to Motion




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                        Page 8 of 37
       Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 9 of 38


                      by Ulysses Thomas Ware re 31 MOTION to Suppress Evidence (jw, )
                      (Entered: 01/10/2007)
 01/08/2007      34 NOTICE OF ATTORNEY APPEARANCE Steven David Feldman appearing
                    for USA. (Feldman, Steven) (Entered: 01/08/2007)
 01/08/2007      35 ORDER as to Ulysses Thomas Ware., as to Ulysses Thomas Ware; Pretrial
                    Conference set for 1/12/2007 02:00 PM before Judge William H. Pauley III.
                    Finally, the Government seeks to admit Certified Public Documents as self-
                    authenticating under Rule 902(4) and as business records under Rule 803(6). If
                    these documents are indeed certified public records or business records
                    maintained in the normal course, they are admissible provided that they are
                    relevant. The balance of the parties respective applications are denied. A final
                    pre-trial conference is scheduled for January 12, 2007 at 2:00pm. (Signed by
                    Judge William H. Pauley III on 1/8/07)(jw, ) (Entered: 01/09/2007)
 01/09/2007      36 PROPOSED EXAMINATION OF JURORS by USA as to Ulysses Thomas
                    Ware, Jeremy Jones. (Feldman, Steven) (Entered: 01/09/2007)
 01/09/2007      37 Certificate of Service of 36 Proposed Examination of Jurors by USA as to
                    Ulysses Thomas Ware. Document was served on Ulysses Thomas Ware, Esq.,
                    pro se on 01-09-2007. Service was made by MAIL. (Feldman, Steven)
                    (Entered: 01/09/2007)
 01/09/2007      38 Certificate of Service of 36 Proposed Examination of Jurors by USA as to
                    Ulysses Thomas Ware. Document was served on Gary Becker, Esq. on 01-09-
                    2007. Service was made by facsimile. (Feldman, Steven) (Entered: 01/09/2007)
 01/09/2007      39 ENDORSED LETTER as to Ulysses Thomas Ware addressed to Judge Pauley
                    from Thomas Ware dated 1/9/07 re: Application for a 24 hour continuance for
                    the submission for the defenses portion of the Jt. Requests to Charge to
                    1/10/07.Application granted, but the deft is directed to continue to cooperate
                    with the govt. concerning the joint submissions. So Ordered (Signed by Judge
                    William H. Pauley III on 1/9/07)(pr, ) (Entered: 01/10/2007)
 01/11/2007      41 Request To Charge by Ulysses Thomas Ware, USA as to Ulysses Thomas
                    Ware. (Attachments: # 1 Exhibit A)(Southwell, Alexander) (Entered:
                    01/11/2007)
 01/19/2007      42 ORDER as to Ulysses Thomas Ware. Beginning 1/16/07 and continuing until
                    the conclusion of the criminal jury trail in this action, Gary G. Becker, Esq., is
                    authorized to carry his cellular phone into the US Courthouse and need not
                    check it with Court Security Officers. The cell phone is to be turned off while
                    Mr. Becker is in courtroom 11D. So ordered (Signed by Judge William H.
                    Pauley III on 1/12/07)(pr) (Entered: 01/22/2007)
 01/23/2007      43 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 11/17/06
                    before Judge William H. Pauley III. (tro) (Entered: 01/23/2007)
 01/23/2007      44 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 1/5/07
                    before Judge William H. Pauley III. (tro) (Entered: 01/23/2007)
 01/23/2007      45 ORDER as to Ulysses Thomas Ware - it is hereby ORDERED that Emory
                    Crawford Long Hospital disclose immediately to the USA's Office for the



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                       Page 9 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 10 of 38


                      SDNY for its current patient, Jeremy Jones, copies of his medical records for
                      treatment that commenced on or about 1/21/07, as well as provide oral
                      disclosure of the patient's present medical condition and prognosis, and an
                      affidavit setting forth his current diagnosis and prognosis from his treating
                      physician. SO ORDERED. (Signed by Judge William H. Pauley III on 1/23/07)
                      (ja) (Entered: 01/24/2007)
 02/08/2007      46 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 1/12/07
                    before Judge William H. Pauley III. (tro) (Entered: 02/08/2007)
 02/16/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware held on 2/16/2007; Jury Selection set
                      for 4/16/2007 09:45AM before Judge William H. Pauley III. Deft Ware present
                      with CJA standby counsel Gary Becker, AUSAs present Alexander Southwell
                      and Steven Feldman, Court reporter present Vincent Bologna. Parties are
                      directed to notify the Court of any new issues by 4/2/07, Jury selection now set
                      for 4/16/07 at 9:45am. SPT excluded from 2/16/07 to 4/16/07 under 18 USC
                      3161(h)(8)(A), Bail continued. (jw) (Entered: 02/27/2007)
 03/05/2007      47 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 1/3/2007
                    before Judge William H. Pauley III. (jsa) (Entered: 03/05/2007)
 03/09/2007      48 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on
                    01/16,17,18,22,23/07 before Judge William H. Pauley III. (es) (Entered:
                    03/09/2007)
 04/03/2007      49 MEMORANDUM OF LAW to the Deft's First Motion to Dismiss the
                    Indictment with prejudice on Double Jeopardy grounds by Ulysses Thomas
                    Ware. (jar) (Entered: 04/05/2007)
 04/10/2007      50 MEMORANDUM in Opposition by USA as to Ulysses Thomas Ware re 15
                    MOTION for Discovery ; bill of particulars and to dismiss for lack of venue...
                    Opposition to Motion to Dismiss based on Double Jeopardy filed April 2, 2007
                    (Southwell, Alexander) (Entered: 04/10/2007)
 04/11/2007           ***REJECTION OF ATTEMPTED PAPER FILING IN ECF CASE. The
                      following document(s) Defendant Thomas Ware's Memeorandum of Law in
                      Response to the Government's Brief in Opposition to the Defendant's Motion to
                      Dismiss the Indictment with Prejudice on Double Jeopardy Grounds by
                      Thomas Ware, as to Ulysses Thomas Ware, was rejected by the Clerk's Office
                      and must be FILED ELECTRONICALLY on the Court's ECF System. (tve)
                      (Entered: 04/18/2007)
 04/12/2007      51 ORDER as to Ulysses Thomas Ware. Deft filed a motion to dismiss the
                    Superceding Indictment dated September 14, 2006 on double jeopardy
                    grounds. Thus, the Double Jeopardy Clause is inapplicable, and Deft's motion
                    to dismiss the Indictment is denied. The parties are directed to appear for jury
                    selection on April 16, 2007 at 9:45am. SO ORDERED. (Signed by Judge
                    William H. Pauley III on 4/11/07)(jw) (Entered: 04/13/2007)
 04/13/2007      53 NOTICE OF APPEAL (Interlocutory) by Ulysses Thomas Ware from 51
                    Order. Filing fee $ 455.00, receipt number E 611670. (tp) (Entered:
                    04/20/2007)



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 10 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 11 of 38


 04/13/2007           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Ulysses Thomas Ware to US Court of Appeals re: 53 Notice of Appeal -
                      Interlocutory. (tp) (Entered: 04/20/2007)
 04/17/2007      52 ORDER as to Ulysses Thomas Ware. Beginning 4/17/07 and continuing until
                    the conclusion of the criminal jury trial in this action, Gary G. Becker, Esq., is
                    aurhotized to carry his cellular phone into the U.S. Courthouse and need not
                    check it with Court Security Officers. The cell phone is to be turned off while
                    Mr. Becker is in Courtroom 11D. (Signed by Judge William H. Pauley III on
                    4/17/07)(bw) (Entered: 04/18/2007)
 04/17/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Pretrial
                      Conference as to Ulysses Thomas Ware held on 4/17/2007Deft pres w/atty
                      Gary Becker; AUSAs Alexander Southwell, Steven Feldman. (pr) (Entered:
                      11/01/2007)
 04/17/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Voir
                      Dire begun on 4/17/2007 Ulysses Thomas Ware (1) on Count 1s,2s. Jury panel
                      present and sworn, jury selection begans. (pr) (Entered: 11/01/2007)
 04/17/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Voir
                      Dire held on 4/17/2007 as to Ulysses Thomas Ware (pr) (Entered: 11/01/2007)
 04/17/2007       0 Jury Impaneled as to Ulysses Thomas Ware. Jury empaneled and sworn. The
                    court instructs the jury. (pr) (Entered: 11/01/2007)
 04/18/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/18/2007. Court instructs the jury,
                      govt's opening statements; deft's opening statements; Govt case goes foward.
                      (pr) (Entered: 11/01/2007)
 04/19/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/19/2007. Trial cont'd (pr) (Entered:
                      11/01/2007)
 04/20/2007           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Ulysses Thomas Ware re: 19 Indictment, 53
                      Notice of Appeal - Interlocutory, 39 Endorsed Letter, 45 Order,, 30 Order, 51
                      Order, 29 Order, Set Deadlines/Hearings,,,, 52 Order, 42 Order, 37 Certificate
                      of Service, 36 Proposed Examination of Jurors, 15 MOTION for Discovery ;
                      bill of particulars and to dismiss for lack of venue.., 38 Certificate of Service,
                      28 MOTION in Limine., 34 Notice of Attorney Appearance - USA, 35 Order,
                      Set Deadlines/Hearings,,,, 16 Memorandum in Opposition to Motion, 7
                      Indictment, 41 Request to Charge, 22 Order, 50 Memorandum in Opposition to
                      Motion, 33 Memorandum in Opposition to Motion, 9 Notice of Attorney
                      Appearance - Defendant USCA Case Number 07-1520-cr, were transmitted to
                      the U.S. Court of Appeals. (tp) (Entered: 04/20/2007)
 04/20/2007           USCA Case Number 07-1520-cr from the U.S.C.A. 2nd Circuit as to Ulysses
                      Thomas Ware, assigned to 53 Notice of Appeal - Interlocutory filed by Ulysses
                      Thomas Ware. (tp) (Entered: 04/20/2007)
 04/20/2007




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 11 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 12 of 38


                      USCA SCHEDULING ORDER as to Ulysses Thomas Ware related to 53
                      Notice of Appeal - Interlocutory filed by Ulysses Thomas Ware, USCA Case
                      Number 07-1520-cr. Thomas Asreen, Acting Clerk USCA. Certified: 4/19/07.
                      Appeal Record due by 5/9/2007. (tp) (Entered: 04/20/2007)
 04/23/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/23/2007. Conference with parties.
                      Trial cont'd. (pr) (Entered: 11/01/2007)
 04/24/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/24/2007. Conference with parties.
                      trial cont'd. (pr) (Entered: 11/01/2007)
 04/25/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/25/2007. Conference with parties
                      held. Trial cont'd. Charge conference held. (pr) (Entered: 11/01/2007)
 04/26/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/26/2007. Govt summation; Deft's
                      summation; Govt rebuttal summation; Conference with attys.. (pr) (Entered:
                      11/01/2007)
 04/27/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/27/2007. Jury charge; Jury
                      deliberations. (pr) (Entered: 11/01/2007)
 04/30/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Jury
                      Trial as to Ulysses Thomas Ware held on 4/30/2007. Jury deliberations, Jury
                      verdict. guilty on both counts (pr) (Entered: 11/01/2007)
 04/30/2007           JURY VERDICT as to Ulysses Thomas Ware (1) Guilty on Count 1s,2s. (pr)
                      (Entered: 11/01/2007)
 05/04/2007      54 ORDER as to Ulysses Thomas Ware... on 4/30/07, it is ORDERED that dft
                    Ware's bail be modified as follows: bail increased to a $200,000.00 PRB;
                    secured by the dft's mother home; dft to re-execute the PRB, which is to be co-
                    signed by 2 FRPs; dft to provide additional security by posting $25,000 w/the
                    Clerk of Crt by 5/7/07; travel restricted to SDNY, EDNY and the state of
                    Georgia; surrender travel documents and no new applicatons; supervision to
                    include that dft report two times per week in person to probation in Atlanta,
                    Georgia; real estate security condition must be met by 5/14/07. (Signed by
                    Judge William H. Pauley III on 5/4/07)(ja) (Entered: 05/07/2007)
 05/08/2007      58 Appearance Bond Entered as to Ulysses Thomas Ware. Bond modified by
                    USDJ William Pauley on 5/4/07; bail increased to $200,000 PRB; secured by
                    the dft's home; dft is to re-execute the PRB; 2 FRPs; provide additional
                    security by posting of $25,000 with the Clerk of the Court by 5/7/07; travel
                    restricted to SDNY/EDNY/Georgia; surrender travel documents (and no new
                    applications): dft to report two (2) times per week in person to Probation in
                    Atlanta, Georgia; the real estate security conditions must be met by 5/14/07.
                    (ja) (Entered: 06/05/2007)
 05/09/2007      56




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 12 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 13 of 38


                      ENDORSED LETTER as to Ulysses Thomas Ware addressed to Judge Pauley
                      from Thomas Ware dated 5/5/07 re: Reschedule Hearing., as to Ulysses
                      Thomas Ware; Pretrial Conference set for 5/14/2007 02:15 PM before Judge
                      William H. Pauley III..JUDGE MEMO-ENDORSEMENT...Application
                      Granted. Hearing adjourned to 5/14/07 at 2:15pm. SO ORDERED. (Signed by
                      Judge William H. Pauley III on 5/4/07)(jw) (Entered: 05/14/2007)
 05/11/2007      55 ENDORSED LETTER as to Ulysses Thomas Ware, addressed to Judge
                    Pauley, from Thomas Ware, Atty for dft, dated 5/11/07, re: requesting of the
                    Court to issue an order deeming all conditions of the Order of 5/4/07 to be
                    satisfied. -- Judge endorsed: Application Denied. The parties are directed to
                    appear on 5/14/2007 02:15 PM before Judge William H. Pauley III. SO
                    ORDERED. (Signed by Judge William H. Pauley III on 5/11/07)(ja) (Entered:
                    05/14/2007)
 05/14/2007           Minute Entry for proceedings held before Judge William H. Pauley III:Bond
                      Hearing as to Ulysses Thomas Ware held on 5/14/2007. Bail Hearing held.
                      Deft Ware present w/CJA standby counsel Gary Becker. AUSAs present
                      Alexander Southwell and Steven Feldman. Court Reporter present Steven
                      Griffing. Deft is to satisfy all remaining conditions by 5/22/07. An additional
                      hearing is scheduled for 5/22/07 at 2:15 p.m. Bail continued. (bw) (Entered:
                      05/22/2007)
 05/21/2007      57 ENDORSED LETTER as to Ulysses Thomas Ware addressed to Judge Pauley
                    from deft Thomas Ware dated 5/21/07 re: submitted in regards to the bond
                    conditions set by the Court on 5/4/07. This correspondence is for an order to
                    continue the status hearing set for 5/22/07 for 10 days until 6/5/07.
                    ENDORSEMENT: Application Granted in part. Bail Hearing adjourned to
                    May 31, 2007 at 2:15 PM. (Signed by Judge William H. Pauley III on 5/21/07)
                    (bw) (Entered: 05/21/2007)
 05/21/2007           Set/Reset Hearings as to Ulysses Thomas Ware: Bond Hearing set for
                      5/31/2007 02:15 PM before Judge William H. Pauley III. (bw) (Entered:
                      05/21/2007)
 06/07/2007      59 ENDORSED LETTER as to Ulysses Thomas Ware addressed to Judge Pauley
                    from Attorney Thomas Ware dated 6/4/07 re: submitted to request the Court to
                    adjourn the hearing currently set for 6/6/07 until 6/19/07. ENDORSEMENT:
                    Application Granted. Hearing adjourned to June 22, 2007 at 3:00 PM. (Signed
                    by Judge William H. Pauley III on 6/7/07)(bw) (Entered: 06/08/2007)
 06/07/2007           Set/Reset Hearings as to Ulysses Thomas Ware: Status Conference set for
                      6/22/2007 at 03:00 PM before Judge William H. Pauley III. (bw) (Entered:
                      06/08/2007)
 06/22/2007      60 ORDER as to Ulysses Thomas Ware. Bail is modified as follows: Deft is
                    required to post an additional $25,000 with the Clerk of the Court by close of
                    business on 6/29/07. All other conditions remain as previously set. (Signed by
                    Judge William H. Pauley III on 6/22/07)(bw) (Entered: 06/25/2007)
 06/26/2007      61




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 13 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 14 of 38


                      TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on
                      04/25,26,27,30/07 & 05/1,2/07 before Judge William H. Pauley III. (es)
                      (Entered: 06/26/2007)
 06/26/2007      62 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on
                    04/17,18,19,20,23,24/07 before Judge William H. Pauley III. (es) (Entered:
                    06/26/2007)
 06/27/2007      63 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 5/30/07
                    before Judge William H. Pauley III. (jbe) (Entered: 06/27/2007)
 06/27/2007      64 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 5/30/07
                    before Judge William H. Pauley III. (jbe) (Entered: 06/27/2007)
 06/28/2007      65 ENDORSED LETTER as to Ulysses Thomas Ware, addressed to Judge
                    Pauley, from Thomas Ware, the dft, dated 6/26/07, re: application to modify
                    your order of 6/22/07 as follows: 1) modify the amount of $25,000 to be paid
                    into the Crt's registry on 6/29/07 to the amount of $8,810.00; or 2) modify the
                    date of 6/29/07 to date of 7/24/07... -- Judge endorsed: Application DENIED.
                    SO ORDERED. (Signed by Judge William H. Pauley III on 6/27/07)(ja)
                    (Entered: 06/29/2007)
 07/16/2007      66 ENDORSED LETTER as to Ulysses Thomas Ware addressed to Judge Pauley
                    from Gary G. Becker dated 7/2/07 re: Reschedule Sentencing., as to Ulysses
                    Thomas Ware; Sentencing set for 8/10/2007 at 02:30 PM before Judge William
                    H. Pauley III..JUDGE MEMO-ENDORSEMENT...Application Granted. SO
                    ORDERED. (Signed by Judge William H. Pauley III on 7/6/07)(jw) (Entered:
                    07/17/2007)
 07/19/2007      67 MANDATE of USCA (certified copy) as to Ulysses Thomas Ware re: 53
                    Notice of Appeal - Interlocutory. USCA Case Number 07-1520-cr. It is hereby
                    ORDERED that the Appellant's motion to withdraw the appeal is GRANTED.
                    Catherine O'Hagan Wolfe, Clerk USCA. Issued As Mandate: 7/18/07. (bw)
                    (Entered: 07/27/2007)
 07/19/2007           Transmission of USCA Mandate/Order to the District Judge (Pauley, J.) on
                      7/27/07 re: 67 USCA Mandate - Final Judgment Appeal. (bw) (Entered:
                      07/27/2007)
 08/01/2007      68 FIRST MOTION for Production of a Complete Presentencing Investigation
                    Report. MOTION for adjournment of sentencing date of 8/10/07. Document
                    filed by Ulysses Thomas Ware. (ja) (Entered: 08/02/2007)
 08/01/2007      69 DECLARATION of Thomas Ware in Support as to Ulysses Thomas Ware re:
                    68 MOTION to Produce. MOTION adjournment of sentencing date of 8/10/07.
                    (ja) (Entered: 08/02/2007)
 08/01/2007      70 REPLY MEMORANDUM OF LAW in Opposition to the Government's
                    Reply, by Ulysses Thomas Ware. (ja) (Entered: 08/02/2007)
 08/02/2007      71 ENDORSED LETTER addressed to Judge William H. Pauley from Thomas
                    Ware dated 7/23/2007 re: denying 68 Motion to Produce as to Ulysses Thomas
                    Ware (1); granting 68 Motion for adjournment of sentencing date of 8/10/07 as
                    to Ulysses Thomas Ware (1). Deft's application for an adjournment of



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 14 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 15 of 38


                      sentencing is granted. Sentencing adjourned to 9/11/2007 at 3:00 p.m. The
                      balance of dfts application is denied. (Signed by Judge William H. Pauley III
                      on 7/30/2007) (jar) (Entered: 08/03/2007)
 08/06/2007      72 SUPPLEMENTAL RESPONSE to the Government's Reply in Opposition for
                    the Production of a Complete Pre-sentencing Investigation Report and for an
                    Adjournment of the Sentencing Date of 8/10/0, by Ulysses Thomas Ware. (ja)
                    (Entered: 08/07/2007)
 08/07/2007      73 OBJECTION TO PRESENTENCE INVESTIGATION REPORT of 7/2/07 by
                    Ulysses Thomas Ware. (ja) (Entered: 08/07/2007)
 08/09/2007      74 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware, Jeremy Jones held
                    on 1/16/07 before Judge William H. Pauley III. (jbe) (Entered: 08/09/2007)
 08/14/2007      75 MOTION for Hearing Government's Sentencing Submission. Document filed
                    by USA as to Ulysses Thomas Ware. (Attachments: # 1 Exhibit 1 -- Proposed
                    Forfeiture Order# 2 Exhibit 2 - INZS Victim List# 3 Exhibit 3 - SVSY Victim
                    List# 4 Exhibit 4 - Final Order# 5 Exhibit 5 - Amended Final Order# 6 Exhibit
                    6 - 9th Cir. Memorandum# 7 Exhibit 7 - Victim Impact Statements)(Feldman,
                    Steven) (Entered: 08/14/2007)
 08/22/2007      76 MOTION for an Adjournment of the Sentencing Date of September 11, 2007.
                    Document filed by Ulysses Thomas Ware, dated 8/20/07. (bw) (Entered:
                    08/24/2007)
 08/23/2007      77 RESPONSE to the Government's Letter of 8/22/2007 in Opposition to the First
                    Motion for an Adjournment of the Sentencing Date of 9/11/2007 by Ulysses
                    Thomas Ware. (jar) (Entered: 08/28/2007)
 09/04/2007      78 ORDER granting in part and denying in part 76 Motion for an Adjournment of
                    the Sentencing Date of September 11, 2007. as to Ulysses Thomas Ware (1).
                    The Dft's application for an adjournment of the 9/11/2007 sentencing date is
                    granted in part. The parties are directed to appear for sentencing on 9/20/2007
                    at 3:00 pm in Courtroom 11D. The balance of dft's application is denied.
                    (Signed by Judge William H. Pauley III on 8/30/2007) (jar) (Entered:
                    09/05/2007)
 09/04/2007           Set/Reset Deadlines/Hearings as to Ulysses Thomas Ware: Sentencing set for
                      9/20/2007 at 03:00 PM in Courtroom 11D, 500 Pearl Street, New York, NY
                      10007 before Judge William H. Pauley III. (jar) (Entered: 09/05/2007)
 09/06/2007      79 Thomas Ware's First MOTION and Memorandum of Law for an Adjournment
                    of the Sentencing Date of September 11, 2007 until such time as the
                    Government provides a sworn affidavit from each alleged victim stating under
                    oath which paragraph of a particular Press Release was read prior to making an
                    Investment Decision in either Investment Technology, Inc. or Service System
                    International Inc. Document filed by Ulysses Thomas Ware, dated 9/4/07. (bw)
                    (Entered: 09/07/2007)
 09/06/2007      80 Thomas Ware's First MOTION and Memorandum of Law for the Definition of
                    Victim to be Defined and Adjournment of the sentencing Hearing set for




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 15 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 16 of 38


                      September 11, 2007. Document filed by Ulysses Thomas Ware, dated 9/4/07.
                      (bw) (Entered: 09/07/2007)
 09/17/2007      81 ORDER as to Ulysses Thomas Ware. The dft's application for an adjournment
                    of the sentencing date is denied. The parties are directed to appear for
                    sentencing on 9/20/2007 at 3:00 p.m. in Courtroom 11D. The balance of Dft's
                    application is denied. (Signed by Judge William H. Pauley III on 9/17/2007)
                    (jar) (Entered: 09/18/2007)
 09/18/2007      82 SENTENCING MEMORANDUM by USA as to Ulysses Thomas Ware.
                    (Attachments: # 1 Exhibit One - Bank Account Statements# 2 Exhibit Two --
                    Bank Account Statements# 3 Exhibit Three -- Bank Account Statements)
                    (Feldman, Steven) (Entered: 09/18/2007)
 09/19/2007      83 ORDER as to Ulysses Thomas Ware. On 9/19/2007 this Court received a fifth
                    application from the Dft requesting another adjournment of his sentencing date.
                    The Dft's application for an adjournment of the sentencing date is denied. The
                    parties are directed to appear for sentencing on 9/20/2007 at 3:00 p.m. in
                    Courtroom 11D. (Signed by Judge William H. Pauley III on 9/19/2007)(jar)
                    (Entered: 09/20/2007)
 09/21/2007      84 MOTION and Memorandum of Law to the Defendant's First Motion for
                    Recusal of Judge William H. Pauley and Arrest of Alexander H. Southwell,
                    Steven D. Feldman, Spencer Barasch, Michael F. Bachner, Jeffrey B. Norris,
                    and Peter Lattman. Document filed by Ulysses Thomas Ware. (jar) (Entered:
                    09/21/2007)
 09/24/2007      85 MEMORANDUM in Opposition by USA as to Ulysses Thomas Ware re 84
                    MOTION and Memorandum of Law to the Defendant's First Motion for
                    Recusal of Judge William H. Pauley.. (Feldman, Steven) (Entered: 09/24/2007)
 09/26/2007      86 SENTENCING MEMORANDUM by USA as to Ulysses Thomas Ware.
                    (Feldman, Steven) (Entered: 09/26/2007)
 09/27/2007      87 ENDORSED LETTER as to Ulysses Thomas Ware addressed to Judge Pauley
                    from Thomas Ware dated 9/27/07 re: Requesting that the Court confirm with
                    the government if the fax received on September 24, 2007 is the government's
                    complete reply to the motion to recuse, and to notify the deft by order by close
                    of business on September 27, 2007 of the
                    same...ENDORSEMENT...Application Denied. SO ORDERED. (Signed by
                    Judge William H. Pauley III on 9/27/07)(jw) (Entered: 09/28/2007)
 10/05/2007      88 RESPONSE TO REPLY in Opposition to Motion by Ulysses Thomas Ware. re
                    84 MOTION and Memorandum of Law to the Defendant's First Motion for
                    Recusal of Judge William H. Pauley. (jar) (Entered: 10/09/2007)
 10/12/2007      89 MOTION and MEMORANDUM OF LAW by Ulysses Thomas Ware to the
                    Defendant's First Motion for an Evidentiary Hearing for Recusal of Judge
                    William H. Pauley, III. and the Indictment and Arrest of Alexander H.
                    Southwell, Steven D. Feldman, Spencer Barasch, Michael F. Bachner, Jeffrey
                    B. Norris, Nicholas S. Goldin and Peter Lattman. A Motion for a Fatico
                    Hearing to determine the contested issues in the Government's Sentencing




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 16 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 17 of 38


                      Memorandum written by Steven D. Feldman. Document filed by Ulysses
                      Thomas Ware, dated 10/10/07. (bw) (Entered: 10/15/2007)
 10/12/2007      90 RESPONSE by Ulysses Thomas Ware to the Government's Reply in
                    Opposition to the motion and memorandum of law to the Defendant's First
                    Motion for an Evidentiary Hearing for Recusal of Judge William H. Pauley,
                    III. and the Indictment and Arrest of Alexander H. Southwell, Steven D.
                    Feldman, Spencer Barasch, Michael F. Bachner, Jeffrey B. Norris, Nicholas S.
                    Goldin and Peter Lattman. A Motion for a Fatico Hearing to determine the
                    contested issues in the Government's Sentencing Memorandum written by
                    Steven D. Feldman. Document filed by Ulysses Thomas Ware, dated 10/12/07.
                    (bw) (Entered: 10/15/2007)
 10/12/2007      92 Supplemental Response and Objection to the Government's Restitution and
                    Victims Calculations by Ulysses Thomas Ware. (ja) (Entered: 10/15/2007)
 10/15/2007      91 REPLY MEMORANDUM OF LAW in Opposition by USA as to Ulysses
                    Thomas Ware re: 89 MOTION. Last Minute Request for Fatico Hearing.
                    (Feldman, Steven) (Entered: 10/15/2007)
 10/24/2007      95 DEFT'S THOMAS WARE RESPONSE IN OPPOSITION TO GOVT'S
                    BRIEF IN FURTHER SUPPORT OF ITS REQUEST FOR RESTITUTION..
                    as to Ulysses Thomas Ware. (pr) (Entered: 10/30/2007)
 10/26/2007      93 REPLY MEMORANDUM OF LAW by USA as to Ulysses Thomas Ware re:
                    92 Response filed by Ulysses Thomas Ware In Further Support of Request for
                    Restitution. (Attachments: # 1 Exhibit One# 2 Exhibit Two)(Feldman, Steven)
                    (Entered: 10/26/2007)
 10/26/2007           Minute Entry for proceedings held before Judge William H. Pauley
                      III:Sentencing held on 10/26/2007 for Ulysses Thomas Ware (1) Count 1s,2s.
                      (jw) (Entered: 11/01/2007)
 10/29/2007      94 MEMO ENDORSEMENT as to Ulysses Thomas Ware.On Deft's Thomas
                    Ware's Application for an Immediate Order for an Extension purs to Federal
                    Rule of Appellate Procedure 4(b)(4) for good cause for an extension of 30 days
                    to file the Notice of Appeal. Application Denied. This court lacks jurisdiction
                    to grant the requested relief. So Ordered.. (Signed by Judge William H. Pauley
                    III on 10/2907)(pr) (Entered: 10/30/2007)
 10/30/2007           DISMISSAL OF COUNTS on Government Motion as to Ulysses Thomas
                      Ware (1) Count 1,2. (jw) (Entered: 11/01/2007)
 10/30/2007      96 FILED JUDGMENT IN A CRIMINAL CASE as to Ulysses Thomas Ware (1),
                    Count(s) 1, 2, Underlying indictments and counts are dismissed on the motion
                    of the US; Found guilty to Count(s) 1s, 2s, Imprisonment for a total term of 60
                    Months on Count 1 and 97 months on count 2 to run concurrently. Supervised
                    release for a term of 3 Years on both counts. The Court makes the following
                    recommendations to the Bureau of Prisons: The Court recommends the deft be
                    designated to a facility closest to the Atlanta, Georgia Metropolitan area. The
                    deft shall surrender for service of sentence at the institution designated by the
                    Bureau of Prisons before 2pm on January 10, 2008. Special Assessment of
                    $200 which is due immediately. Fine of $25,000. The defendant shall pay a



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 17 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 18 of 38


                      fine payable to the Clerk, US District Court in the amount of $25,000. The fine
                      shall be paid by 1/10/08. The defendant shall forfeit to the US any and all
                      property constituting or derived from any proceeds obtained from violations,
                      including but not limited to a sum of money equal to $228,388.00 in US
                      currency, which represents the amount of proceeds obtained as a result of the
                      offense. (Signed by Judge William H. Pauley III on 10/30/07)(jw) (Entered:
                      11/01/2007)
 10/30/2007           Judgment entered in money judgment book as #07,2105 as to Ulysses Thomas
                      Ware in the amount of $ 25,200.00, re: 96 Judgment,. (ml) (Entered:
                      11/05/2007)
 11/01/2007      97 ORDER OF FORFEITURE as to Ulysses Thomas Ware...., on or about
                    9/14/06, the dft was charged in a two-count Superseding Indictment.... the
                    Indictment included a forfeiture allegation seeking, pursuant to 18 U.S.C. Sec.
                    981(a)(1)(c) and 28 U.S.C. Sec. 2461, any and all property, real and personal,
                    that constitutes or is derived from proceeds traceable to the commision of the
                    offense, including, but not limited to, a money judgment in the amount of
                    $300,000.00 in the U.S. currency; on or about 4/30/07, the dft was found guilty
                    at a jury trial to all counts of the Indictment; the dft was sentenced on 10/26/07,
                    pursuant to 18 U.S.C. Sec. 981(a)(1)(C) and 28 U.S.C. Sec. 2461, to a
                    forfeiture money judgment in the amount of $228,388.00 in U.S. currency,
                    representing the amount of proceeds obtained as a result of the offense charged
                    in the Indictment. NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND
                    DECREED THAT: 1) a money judgment in the amount of $228,388 shall be
                    entered against the dft; 2) this Order of Forfeiture shall be final as to dft
                    Ulysses Thomas Ware....; 3) the Court shall retain jurisdiction to enforce this
                    Order....; and 4) the Clerk shall forward certified copies to AUSA. SO
                    ORDERED. (Signed by Judge William H. Pauley III on 10/31/07) The Clerk's
                    Office Has Mailed Copies.(ja) (Entered: 11/02/2007)
 11/01/2007      98 MEMO ENDORSEMENT on Defendant's Thomas Ware's Second Application
                    for an Immediate Order for an Extension Pursuant to Federal Rule of Appellate
                    Procedure 4(b)(4) for Good Cause for an Extension of 30 Days to file the
                    Notice of Appeal. -- Judge endorsed: Dft's application for a extension of 30
                    days to file the Notice of Appeal is GRANTED. SO ORDERED. (Signed by
                    Judge William H. Pauley III on 11/1/07)(ja) (Entered: 11/02/2007)
 11/05/2007      99 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 10/12/2007
                    before Judge William H. Pauley III. (wb) (Entered: 11/05/2007)
 11/06/2007     100 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 11/17/06
                    before Judge William H. Pauley III. (cd) (Entered: 11/06/2007)
 11/09/2007     101 TRANSCRIPT of Proceedings as to Ulysses Thomas Ware held on 10/26/07
                    before Judge William H. Pauley III. (cd) (Entered: 11/09/2007)
 11/21/2007     102 NOTICE OF APPEAL by Ulysses Thomas Ware from 96 Judgment. Filing fee
                    $ 455.00, receipt number E 634101. (nd) (Entered: 11/21/2007)
 11/21/2007




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 18 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 19 of 38


                      Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Ulysses Thomas Ware to US Court of Appeals re: 102 Notice of Appeal - Final
                      Judgment. (nd) (Entered: 11/21/2007)
 11/21/2007           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Ulysses Thomas Ware re: 19 Indictment, 75
                      MOTION for Hearing Government's Sentencing Submission., 53 Notice of
                      Appeal - Interlocutory, 102 Notice of Appeal - Final Judgment, 39 Endorsed
                      Letter, 96 Judgment,,,, 45 Order,, 54 Order,, 98 Memo Endorsement, 97
                      Order,,,,, 71 Order on Motion to Produce, Order on Motion for Miscellaneous
                      Relief,, 91 Reply Memorandum of Law in Opposition to Motion, 60 Order, 94
                      Memo Endorsement, 83 Order, Set Deadlines/Hearings,, 59 Endorsed Letter,
                      65 Endorsed Letter, 30 Order, 85 Memorandum in Opposition to Motion, 51
                      Order, 29 Order, Set Deadlines/Hearings,,,, 81 Order, 52 Order, 42 Order, 82
                      Sentencing Memorandum, 37 Certificate of Service, 36 Proposed Examination
                      of Jurors, 15 MOTION for Discovery ; bill of particulars and to dismiss for
                      lack of venue.., 67 USCA Mandate - Final Judgment Appeal, 66 Endorsed
                      Letter, Set Deadlines/Hearings,, 93 Reply Memorandum of Law, 57 Endorsed
                      Letter, 38 Certificate of Service, 28 MOTION in Limine., 34 Notice of
                      Attorney Appearance - USA, 78 Order on Motion for Miscellaneous Relief, 35
                      Order, Set Deadlines/Hearings,,,, 55 Endorsed Letter, Set Deadlines/Hearings,,
                      86 Sentencing Memorandum, 16 Memorandum in Opposition to Motion, 7
                      Indictment, 41 Request to Charge, 22 Order, 87 Endorsed Letter, 50
                      Memorandum in Opposition to Motion, 33 Memorandum in Opposition to
                      Motion, 9 Notice of Attorney Appearance - Defendant were transmitted to the
                      U.S. Court of Appeals. (nd) (Entered: 11/21/2007)
 12/17/2007     103 NOTICE OF APPEAL by USA as to Ulysses Thomas Ware from 96
                    Judgment. Copies mailed to Ulysses Thomas Ware. (tp) (Entered: 12/19/2007)
 12/17/2007           Appeal Remark as to Ulysses Thomas Ware re: 103 Notice of Appeal - Final
                      Judgment. NO FEE, A.U.S.A. (tp) (Entered: 12/19/2007)
 12/19/2007           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Ulysses Thomas Ware to US Court of Appeals re: 103 Notice of Appeal - Final
                      Judgment. (tp) (Entered: 12/19/2007)
 12/19/2007           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files as to Ulysses Thomas Ware re: 103 Notice of Appeal -
                      Final Judgment, 19 Indictment, 75 MOTION for Hearing Government's
                      Sentencing Submission., 53 Notice of Appeal - Interlocutory, 102 Notice of
                      Appeal - Final Judgment, 39 Endorsed Letter, 96 Judgment, 45 Order, 54
                      Order, 98 Memo Endorsement, 97 Order, 71 Order on Motion to Produce,
                      Order on Motion for Miscellaneous Relief, 91 Reply Memorandum of Law in
                      Opposition to Motion, 60 Order, 94 Memo Endorsement, 83 Order, Set
                      Deadlines/Hearings, 59 Endorsed Letter, 65 Endorsed Letter, 30 Order, 85
                      Memorandum in Opposition to Motion, 51 Order, 29 Order, Set
                      Deadlines/Hearings, 81 Order, 52 Order, 42 Order, 82 Sentencing
                      Memorandum, 37 Certificate of Service, 36 Proposed Examination of Jurors,
                      15 MOTION for Discovery ; bill of particulars and to dismiss for lack of
                      venue., 67 USCA Mandate - Final Judgment Appeal, 66 Endorsed Letter, Set




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 19 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 20 of 38


                      Deadlines/Hearings,, 93 Reply Memorandum of Law, 57 Endorsed Letter, 38
                      Certificate of Service, 28 MOTION in Limine., 34 Notice of Attorney
                      Appearance - USA, 78 Order on Motion for Miscellaneous Relief, 35 Order,
                      Set Deadlines/Hearings, 55 Endorsed Letter, Set Deadlines/Hearings, 86
                      Sentencing Memorandum, 16 Memorandum in Opposition to Motion, 7
                      Indictment, 41 Request to Charge, 22 Order, 87 Endorsed Letter, 50
                      Memorandum in Opposition to Motion, 33 Memorandum in Opposition to
                      Motion, 9 Notice of Attorney Appearance - Defendant were transmitted to the
                      U.S. Court of Appeals. (tp) (Entered: 12/19/2007)
 10/27/2008     110 ORDER of USCA (Certified Copy) as to Ulysses Thomas Ware re: 103 Notice
                    of Appeal - Final Judgment, 102 Notice of Appeal - Final Judgment USCA
                    Case Number 007-5222-cr(L) and 07-5670-cr(XAP). Appellant`s, pro se,
                    motion for bail is DENIED. Ware`s motion to vacate order of September 12,
                    2008, granting the government leave to file an out of time motion to file its
                    brief is DENIED. Catherine O'Hagan Wolfe, Clerk USCA. Certified:
                    10/22/2008. (nd) (Entered: 10/27/2008)
 04/15/2009     111 First Supplemental ROA Sent to USCA (Index). Notice that the Supplemental
                    Index to the record on Appeal as to Ulysses Thomas Ware re: 103 Notice of
                    Appeal - Final Judgment USCA Case Number 07-5222, 3 Copies of the index,
                    Certified Supplemental Clerk Certificate and Certified Docket Sheet were
                    transmitted to the U.S. Court of Appeals. (tp) (nd). (Entered: 04/15/2009)
 04/15/2009           First Supplemental ROA Sent to USCA (File)(4 VOL). Supplemental Indexed
                      record on Appeal Files as to Ulysses Thomas Ware re: 103 Notice of Appeal -
                      Final Judgment USCA Case Number 07-5222, were transmitted to the U.S.
                      Court of Appeals. (tp) (Entered: 04/15/2009)
 04/17/2009           Payment of Fine from Ulysses Thomas Ware in the amount of $50.00. Date
                      Received: 4/17/09. (mn) (Entered: 04/17/2009)
 04/20/2009     112 SEALED DOCUMENT placed in vault. (jri) (Entered: 04/20/2009)
 08/20/2009     113 MANDATE of USCA (certified copy) as to Ulysses Thomas Ware re: 102
                    Notice of Appeal - Final Judgment, 103 Notice of Appeal - Final Judgment,
                    USCA Case Number 07-5222-cr(L), 07-5670-cr. Ordered, Adjudged and
                    Decreed that the judgment of the District Court is AFFIRMED and the matter
                    is REMANDED for additional proceedings in connection with sentencing in
                    accordance with the opinion of this court. Catherine O'Hagan Wolfe, Clerk
                    USCA. Issued As Mandate: 7/18/2009. (nd) (Entered: 08/20/2009)
 08/20/2009           Transmission of USCA Mandate/Order to the District Judge re: 113 USCA
                      Mandate - Final Judgment Appeal,. (nd) (Entered: 08/20/2009)
 08/31/2009     114 ENDORSED LETTER as to Ulysses Thomas Ware, addressed to Judge
                    Pauley, from Nicholas S. Goldin, AUSA, dated 8/26/09, re: On 8/18/09, the
                    Court of Appeals affirmed the conviction of the dft Ulysses Thomas Ware and
                    rejected all of his claims on appeal with one exception: whether there is a
                    factual basis for applying the four-level role enhancement under the Sentencing
                    Guidelines.... The Gov't is reviewing the decision of the Court of Appeals and
                    the record in this Court with respect to the role enhancement issue, and seeks




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 20 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 21 of 38


                      until 9/17/09 to make a submission in this Court addressing the role adjustment
                      issue and how it believes the Court should proceed. -- Judge endorsed:
                      Application granted. SO ORDERED. (Signed by Judge William H. Pauley, III
                      on 8/27/09)(ja) (Entered: 08/31/2009)
 09/28/2009     117 MOTION Pursuant to Rule 12(b)(3) of the F.R.Cr.P. to Dismiss the Indictment
                    in 05-CR-1115(WHP) for Failure to State an Offense. Document filed by
                    Ulysses Thomas Ware, dated September 19, 2009. [*** Received by Judge
                    Pauley's Chambers on 9/30/09 ***] (bw) (Entered: 10/20/2009)
 10/05/2009     123 MOTION for Disclosure of all Ex parte Communications Between He and any
                    Former or Current Personnel of the Securities and Exchange Commission...,
                    MOTION to Produce same (Brady and Giglio Evidence, Kordel Evidence,
                    Kordel Pleadings and Kordel Hearings.) Document filed by Ulysses Thomas
                    Ware. (ja) (Entered: 11/18/2009)
 10/19/2009     115 Letter addressed to Judge William H. Pauley from defendant Ulysses Thomas
                    Ware, dated July 7, 2009 re: This letter is in regards to you fulfilling your
                    sworn constitutional duty to uphold justice. [*** Received by Judge Pauley's
                    Chambers on 7/23/09 ***] (bw) (Entered: 10/20/2009)
 10/19/2009     116 Letter addressed to Judge William H. Pauley from defendant Ulysses Thomas
                    Ware, dated September 22, 2009 re: Today September 22, 2009 I am in receipt
                    of the Government's apparent supplement to the record in the above styled case
                    according to their interpretation of the remand of the Court of Appeals. [***
                    Received by Judge Pauley's Chambers on 9/28/09 ***] (bw) (Entered:
                    10/20/2009)
 10/19/2009     118 MOTION for District Judge William H. Pauley, III to Produce and Disclose
                    certain documents and information. Document filed by Ulysses Thomas Ware.
                    (bw) (Entered: 10/27/2009)
 10/19/2009     119 MOTION to Show Cause why District Judge William H. Pauley, III should not
                    be prosecuted for bribery, acceptance of an illegal gratuity, perjury, extortion,
                    and misprison of a felony. Document filed by Ulysses Thomas Ware. [***
                    Received by Judge Pauley's Chambers on 10/23/09 ***] (bw) (Entered:
                    10/27/2009)
 10/19/2009     120 Letter by Ulysses Thomas Ware, addressed to the District Court Clerk's Office,
                    from Ulysses Thomas Ware, Pro Se, dated 10/8/09, re: enclosed are three
                    motions to be filed and docketed in the above styled case. All parties have been
                    served with a copy of the pleadings. Please forward a copy of the docket report
                    reflecting the docketing of the pleadings. (ja) (Entered: 10/30/2009)
 11/06/2009     121 MOTION for government certifications of non use of perjured testimony and
                    materially false and misleading exhibits at Trial-1 and Trial-2 and at sentencing
                    in 05-cr-1115 (WHP) and in resentencing submission of September 17, 2009.
                    Document filed by Ulysses Thomas Ware. (ja) (Entered: 11/17/2009)
 11/16/2009     122 MOTION pursuant to Brady, Giglio, and 18 USC Sec. 3500. Document filed
                    by Ulysses Thomas Ware. (Rec'd in mail 10/19/09, and in Chambers 10/23/09.)
                    (ja) (Entered: 11/18/2009)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 21 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 22 of 38


 12/29/2009     124 Defendant Ware's Informal Objections To The Government's September 17,
                    2009 Remand Submission. Document filed by Ulysses Thomas Ware, dated
                    December 10, 2009. (bw) (Entered: 12/30/2009)
 12/29/2009     125 Ware's Affirmation Dated December 15, 2009: Incorporated by reference in all
                    post trial motions. Document filed by Ulysses Thomas Ware, dated December
                    15, 2009. (bw) (Entered: 12/30/2009)
 12/29/2009     126 MOTION to Void Jeremy Jones Plea Agreement; Carlton Epps Non-prosecute
                    Agreement; Myron Williams Non-prosecute Agreement; Rick Sadler's Non-
                    prosecute Agreement for Fraud on the Court, Fraud, Racketeering, Obstruction
                    of Justice Committed by: U.S. Attorney Michael J. Garcia, Esq., District Judge
                    William H. Pauley, III (SDNY), AUSA Alexander H. Southwell, AUSA
                    Steven D. Feldman, AUSA Nicholas S. Goldin; and Request for an Evidentiary
                    Hearing on any Issue of Disputed Material Fact. Document filed by Ulysses
                    Thomas Ware, dated December 17, 2009. (bw) (Entered: 12/30/2009)
 12/29/2009     127 Defendant Ware's Application for a Show Cause Investigation Pursuant to Rule
                    60(d)(3) of the Federal Rules of Civil Procedure for Fraud on the Court
                    Committed by Officers of the Court: District Judge William H. Pauley, III
                    (individual and Art. III judicial capacity); AUSA Alexander H. Southwell;
                    AUSA Steven D. Feldman; AUSA Nicholas S. Goldin; Michael F. Bachner,
                    Esq.; Gary G. Becker, Esq.; Isabella Kirshner, Esq.; Edward T. M. Garland,
                    Esq.; Manny Arora, Esq.; David Levitt, Esq.; Spencer Barasch, Esq.; Jeffrey B.
                    Norris, Esq.; Steven Webster, Esq.; and Michael J. Garcia, Esq. Document
                    filed by Ulysses Thomas Ware, dated December 17, 2009. (bw) (Entered:
                    12/30/2009)
 12/31/2009     128 Letter by USA as to (S1-05-Cr-1115-01) Ulysses Thomas Ware addressed to
                    Judge William H. Pauley III from AUSA Nicholas S. Goldin dated September
                    17, 2009 re: The Government writes in response to the decision of the Court of
                    Appeals on August 18, 2009 affirming the conviction of the defendant Ulysses
                    Thomas Ware. The court rejected all of the defendant's claims with one
                    exception. In connection with the question of whether there is sufficient factual
                    basis for applying the four-level role enhancement under Section 3B1.1(a) of
                    the Sentencing Guidelines, the Court of Appeals remanded "to the district court
                    either for supplementation of the record with findings as to why the criteria of
                    Section 3B1.1(a) are met, or, if the court concludes that those criteria are not
                    met, for resentencing. The Government proposes that the Court supplement the
                    record with findings based on these additional facts, without resentencing the
                    defendant. [*** Received by Judge Pauley's Chambers on 9/17/09 ***] (bw)
                    (Entered: 01/05/2010)
 01/20/2010     129 MOTION to Dismiss Indictment or MOTION for New Trial. Document filed
                    by Ulysses Thomas Ware. (ja) (Entered: 01/22/2010)
 02/22/2010     130 MOTION to Dismiss the Indictment or MOTION to conduct a Kastigar,
                    Curcio, and Kordel Hearing; and pursuant to 18 USC Sec. 3143(b) immediate
                    bail on his personal recognizance on or before March 1, 2010. Document filed
                    by Ulysses Thomas Ware. (ja) (Entered: 02/24/2010)
 03/04/2010     131




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 22 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 23 of 38


                      Letter by Ulysses Thomas Ware, addressed to Judge Pauley, from Ulysses
                      Thomas Ware, Pro Se, dated 8/25/2009, re: dft is in receipt of the mandate
                      issued by the US Court of Appeals for the Second Circuit in U.S. v. Ware, 07-
                      5222-CR, regarding the contested sentence challenge pursuant to Sec. 3B1.1.
                      Therefore, Ware is placing you on notice that at any future "sentencing
                      hearing", Ware hereby demands a Fatico hearing on any contested issue
                      regarding any issue regarding sentence. At the Fatico hearing Ware will call
                      the following list of individuals as witnesses.... (ja) (Entered: 03/05/2010)
 03/04/2010     132 Defendant Ware's Demand for the USA to Show Cause in Writing by and
                    Through the USAs Office for the SDNY on or before 3/19/2010 Why the
                    Indictment in the Above Styled Case Shall Not be Dismissed with Prejudice,
                    Else, if the USA-SDNY Fails to Reply, the Indictment Shall be Dismissed on
                    3/19/2010, and the District Clerk is Authorized to Enter the Order, as to
                    Ulysses Thomas Ware. (ja) (Entered: 03/11/2010)
 04/26/2010     135 Letter by Ulysses Thomas Ware, addressed to Mr. Kotz, from Thomas Ware,
                    dated 4/21/2010, re: Ware's Letter of 4/21/2010 to SEC Inspector General
                    Detailing District Judge Pauley's Conspiracy with Spencer Barasch, Esq. and
                    Other Co-conspirators. (ja) Modified on 5/11/2010 (ja). (Entered: 05/11/2010)
 05/07/2010           First Supplemental ROA Returned. [4 vols.] Supplemental Indexed record on
                      Appeal Files as to Ulysses Thomas Ware re: Supplemental ROA Sent to USCA
                      - File USCA Case Number 07-5222-cr, returned from the U.S. Court of
                      Appeals. (nd) (Entered: 05/13/2010)
 05/10/2010     136 Letter addressed to J.Michael McMahon from Ulysses Thomas Ware dated
                    4/22/2010. This letter is in regard to 05-cr-1115 (WHP)and the current status of
                    the numerous pleadings pending before the court. District Judge Pauley was
                    named a respondent in a rule 60(d)(3) Fraud on the court pleading regarding
                    1115 (WHP) and thus he was disqualified to adjudicate the pending motions
                    and as a matter of law (28 U.S.C. sections 144, 455 (a), (b)(1) to recuse himself
                    from any further actions in 1115(WHP) (dnd) (Entered: 05/13/2010)
 05/10/2010     137 Letter addressed to Department of Justice's Organized Crime and Racketeering
                    Division from Ulysses Thomas Ware dated 4/26/2010 Exposing the Extortion
                    Conducted by Judges: Pauley, Sand, Sweet, Hall, Kearse, Sack, Pooler, Parker,
                    and Raggi,and Jacobs... (dnd) (Entered: 05/13/2010)
 05/10/2010     138 Exhibit of Criminal Fraud as to Ulysses Thomas Ware. Defendant/Appellant
                    Ulysses Thomas Ware's Exhibit of Criminal Fraud on the Court of District
                    Clerk L. Michael McMahon, District Judges: Leonard B. Sand; William H.
                    Pauley, III, Robert W. Sweet, and Kent J. Dawson (D. NV); and Circuit
                    Judges: Peter W. Hall, Robert Sack; Amalya Kearse; Reena Raggi; Rosemary
                    Pooler; Barrington Parker;, and Dennis Jacobs; and former U. S. Attorney
                    Michael J. Garcia, Esq., all officers of the court. (dnd) (Entered: 05/13/2010)
 05/11/2010     133 Letter by defendant Ulysses Thomas Ware addressed to Mr. McMahon,
                    District Clerk's Office, dated April 19, 2010 re: Enclosed is Ware's Motion
                    pursuant to Rule 45 to extent the time period to file the Rule 33 motion for a
                    new trial for newly discovered evidence. [*** Received by Judge Pauley's
                    Chambers on 4/27/2010 ***] (bw) (Entered: 05/11/2010)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 23 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 24 of 38


 05/11/2010     134 Letter by defendant Ulysses Thomas Ware addressed to Judge William H.
                    Pauley, III, dated January 26, 2010 re: Enclosed is Ware's Supplemental
                    Memorandum of Law attached to the Rule 60(d)(3) Motion filed in the Circuit
                    Court. The Memorandum is incorporated by reference and supplements all
                    memorandum of law Ware has filed in U.S. v. Ware, 05-CR-1115(WHP)
                    (SDNY). [*** Received by Judge Pauley's Chambers on 2/3/2010 ***] (bw)
                    (Entered: 05/11/2010)
 05/17/2010     139 Letter addressed to District Clerk's Office from defendant Ulysses Thomas
                    Ware dated May 4, 2010 re: This letter is in regard to a bail motion filed by
                    defendant Ware on February 15, 2010 via certified mail number 7007 3020
                    0001 6796 5782. The U.S. Post Office has confirmed the package was
                    delivered to your office. The government has not and did not respond to Ware's
                    motion within the limits of the Rules of criminal procedure, and thus has
                    defaulted. [*** Received by Judge Pauley's Chambers on 5/11/2010 ***] (bw)
                    (Entered: 05/17/2010)
 05/17/2010     140 Letter addressed to District Clerk's Office from defendant Ulysses Thomas
                    Ware dated May 4, 2010 re: This letter is in regard to a bail motion filed by
                    defendant Ware on February 15, 2010 via certified mail number 7007 3020
                    0001 6796 5782. The U.S. Post Office has confirmed the package was
                    delivered to your office. The government has not and did not respond to Ware's
                    motion within the limits of the Rules of criminal procedure, and thus has
                    defaulted. [*** Received by Judge Pauley's Chambers on 5/11/2010 ***] (bw)
                    (Entered: 05/17/2010)
 05/20/2010     143 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III
                    dated 5/12/2010 re: I am in receipt of the Government's letter dated May 6,
                    2010 in regard to the delayed remand proceedings in this matter. Previously on
                    or about December 10, 2009 Ware filed an "Informal Objection to the
                    Government's September 17, 2009 Remand Submission" with you and the
                    district clerk's office and served the government with the same, ("Remand
                    Submission")... (dnd) (Entered: 05/27/2010)
 05/26/2010     141 Defendant Ware's RESPONSE to the Government's Remand Letter Dated May
                    6, 2010. Document filed by Ulysses Thomas Ware, dated May 12, 2010. [***
                    Received by Judge Pauley's Chambers on 5/19/2010 ***] (bw) (Entered:
                    05/26/2010)
 05/26/2010     142 MOTION Pursuant to Rule 60(d)(3) of the Federal Rules of Civil Procedure for
                    Fraud on the Court Committed by the Respondents: William H. Pauley, III,
                    Michael J. Garcia, Esq., Preet Bharara, Esq., Steven D. Feldman, Esq.,
                    Nicholas S. Goldin, Esq., and Maria E. Douvas, Esq., Where Ware was
                    Acquitted by the District Court on October 26, 2007, s. Tr. 74-76, of all
                    Charges; and Section 487 of New York Judiciary Law for Fraud. Document
                    filed by Ulysses Thomas Ware, dated May 17, 2010. Appendix To attached.
                    [*** Received by Judge Pauley's Chambers on 5/21/2010 ***] (bw) (Entered:
                    05/26/2010)
 06/07/2010     144 Letter by Ulysses Thomas Ware addressed to Judge Loretta A. Preska from
                    Ulysses Thomas Ware dated 5/18/2010. This letter is in regard to a pleading
                    mailed to the district's clerk's office on April 1, 2010 via certified mail # 7003



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 24 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 25 of 38


                      1680 0005 1205 1630 styled as: Plaintiff-Appellant Ulysses Thomas Ware's
                      Independent Action Pursuant to Federal Rule of Civil Procedure 60(d)(3)...
                      enclosed as Exhibit #1. (dnd) (Entered: 06/10/2010)
 06/07/2010     145 Letter by Ulysses Thomas Ware addressed to J.Michael McMahon from
                    Ulysses Thomas Ware dated 4/22/2010. This letter is in regard to 05-CR-1115
                    (WHP)and the current status of the numerous pleadings pending before the
                    Court. District Judge Pauley was named as a respondent in a Rule 60 (d)(3)
                    Fraud on the Court pleading regarding 1115(WHP) and thus he was
                    disqualified to adjudicate the pending motions and as a matter of law (28
                    U.S.C. section 144, 455(a), (b)(1) to recuse himself from any further actions in
                    1115 (WHP)... (dnd) (Entered: 06/10/2010)
 06/10/2010     146 Letter addressed to District Clerk Ruby J. Krajick from defendant Ulysses
                    Thomas dated June 1, 2010 re: Letter of May 17, 2010 Returning Fraud on the
                    Court Pleading. I am in receipt of your package dated May 17, 2010 returning,
                    unfiled and docketed a pleading submitted to the district clerk's office for
                    filing. You referenced "Rule 5(d)(2)(B),(4)" as the authority, apparently, to
                    deny filing and docketing the pleading. [*** Received by Judge Pauley's
                    Chambers on 6/8/2010 ***] (bw) (Entered: 06/10/2010)
 06/24/2010     147 Letter by Ulysses Thomas Ware addressed to Chief Judge Dennis G. Jacobs
                    from Ulysses Thomas Ware dated 6/16/2010 re: This letter details the criminal
                    conspiracy of the District Judges in the Alpha Litigation 02-CV-2219(LBS)
                    (SDNY), Alpha Capital AG, et al. v. IVG Corp., et al. (ab) (Entered:
                    07/06/2010)
 07/21/2010     148 Letter by Ulysses Thomas Ware addressed to Ms. Krajick from Ulysses
                    Thomas Ware dated 7/14/2010 re: This letter is in regard to the matter
                    referenced above, and a copy was forwarded to District Judge William H.
                    Pauley, III as well as the Administrator of the US Court regarding irregularities
                    in matters before the clerk's office, to wit, the adjudication of outstanding
                    motions before the court. I am requesting that you, as the Clerk of the District
                    Court, perform your duty and notify the Chief Judge, Loretta Preska, of the
                    current procedural posture of this matter and propose a speedy resolution in
                    compliance with federal law. (jw) (Entered: 07/26/2010)
 08/13/2010     149 ORDER as to Ulysses Thomas Ware. By an opinion dated August 18, 2009,
                    the Court of Appeals affirmed the conviction of Defendant Ulysses Thomas
                    Ware ("Ware") and remanded the matter for further proceedings regarding his
                    sentence. United States v. Ware, 577 F.3d 442 (2d Cir. 2009). Specifically, the
                    Court of Appeals remanded the case to this Court "for either supplementation
                    of the record with findings as to why the criteria of United States Sentencing
                    Guidelines § 3B1.1 are met, or if the Court concludes that those criteria are not
                    met, for resentencing." Ware, 577 F.3d at 455. Thereafter, the Government and
                    Ware filed memoranda concerning this issue. Indeed, this Court has received
                    no fewer than twenty pro se letter applications and memoranda from Ware over
                    the last ten months.... Thus, this Court concludes that the application of the
                    four-level role enhancement under § 3B1.1 to Ware's offense level calculation
                    was warranted and declines to disturb Ware's principal sentence of 97 months
                    of imprisonment. Finally, since the remand, Ware has launched a barrage of




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 25 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 26 of 38


                      post-judgment applications and motions. This Court has reviewed all of them.
                      They are uniformly and completely without merit. Accordingly, his
                      applications, inter alia, for bail, post-judgment relief, dismissal of the
                      Indictment, vacatur of his conviction, and recusal of this Court are denied. As a
                      former attorney, Ware is cautioned to refrain from burdening this Court with
                      incessant and patently frivolous applications. The Clerk of this Court is
                      directed to mark this case as closed. SO ORDERED. (Signed by Judge William
                      H. Pauley, III on 8/12/2010) Copies Mailed By Chambers. (ja) (Entered:
                      08/13/2010)
 02/23/2011     150 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley from
                    Ulysses Thomas Ware dated 2/14/2011 re: The defendant writes to submit a
                    corrected version of the 2/1/2011 Affirmation of Undisputed Material Facts
                    which replaces the prior document. (ab) (Entered: 02/23/2011)
 02/23/2011     151 Letter addressed to The Honorable Eric H. Holder, Jr., Attorney General, from
                    defendant Ulysses Thomas, dated February 4, 2011 re: Official Notification of
                    Criminal Offenses of Government Lawyers. (bw) (Entered: 02/24/2011)
 02/23/2011     152 Jurisdictional Statement. Document filed by Ulysses Thomas Ware. (bw)
                    (Entered: 02/24/2011)
 02/23/2011     153 Letter addressed to Judge William H. Pauley, III from defendant Ulysses
                    Thomas Ware, dated February 10, 2011 re: Motion to Dismiss the Indictment.
                    [*** Received by Judge Pauley's Chambers on 2/15/2011 ***] (bw) (Entered:
                    02/24/2011)
 03/09/2011     154 Letter addressed to District Clerk's Office (U.S. District Court, Southern
                    District of New York) from defendant Ulysses Thomas Ware dated January 20,
                    2011 re: Please docket and file the enclosed pleadings (Ware's Supplement to
                    his Rule 33 Motion for a New Trial... Affirmation, Memorandum of Law, and
                    Appendix) in the above referenced case. District Judge Pauley was served with
                    notice of this filing with the clerk's office. [*** Received by Judge Pauley's
                    Chambers on 1/31/2011 ***] (bw) (Entered: 03/10/2011)
 03/09/2011     155 Letter addressed to Office of the Solicitor General, Michael Dreeben, Principal
                    Deputy Solicitor General, U.S. Department of Justice (950 Pennsylvania Ave.,
                    Washington, D.C. 20530) from defendant Ulysses Thomas Ware dated
                    February 25, 2011 re: This letter is in regard to the Government's legal position
                    concerning the Ware Litigation in the federal courts. [*** Received by Judge
                    Pauley's Chambers on 3/4/2011 ***] (bw) (Entered: 03/10/2011)
 03/09/2011     156 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ullysses Thomas Ware dated 3/2/11 re: The Government on December 17,
                    2007 filed a notice of appeal in 05 cr 1115, cross-appealing District Judge
                    William H. Pauley, III October 12, 2007 Adjournment Ruling and the October
                    26, 2007 Inefficiency Ruling, with the express approval of the Office of the
                    Solicitor General pursuant to 28 C.F.R. 0.20(a,b) and 18 USC 3742(b) (jw)
                    (Entered: 03/11/2011)
 03/10/2011     157




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 26 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 27 of 38


                      Ware's Supplement to his Rule 33 Motion for a New Trial; and Memorandum
                      in Support of Motion to Dismiss the Indictment Pursuant to Rule 12(b) and
                      Article III as to Ulysses Thomas Ware. (jw) (Entered: 03/14/2011)
 03/16/2011     158 Letter by Ulysses Thomas Ware, addressed to Judge Pauley, from Thomas
                    Ware, Pro Se, dated 3/7/2011, re: False Declaration by U.S. Attorney...
                    pending in the district court Ware's Rule 33 and Rule 12(b)(3) motions for a
                    new trial and to dismiss the indictment, respectively. Bringing to the court's
                    attention pertinent law and facts relative to your decision to grant the above
                    reference motions immediately.... (ja) (Entered: 03/16/2011)
 03/16/2011     159 Letter by Ulysses Thomas Ware, addressed to Judge Pauley, from Ulysses
                    Thomas Ware, Pro Se, dated 3/11/2011, re: pending Rule 33 and 12(b)(3)
                    Motions and Govt's no opposition to motions and that the referenced motions
                    have been pending in the district court for more than six (6) months without
                    any response in opposition from the USA for SDNY.... (ja) (Entered:
                    03/17/2011)
 03/25/2011     161 MOTION for Disclosure of Transcripts of Grand Jury Testimony of the
                    Government's Witness(s)Who Testified.Document filed by Ulysses Thomas
                    Ware. (dnd) (Entered: 03/30/2011)
 03/25/2011     162 Letter addressed to Senator Charles Grassley (R. Iowa) from Ulysses Thomas
                    Ware dated 3/16/2011. re: This letter is of the utmost importance to the
                    imperative of judiical integrity, and the publics confidence in the impartial and
                    legal administration of the criminal justice system in the United States.
                    Currently in the federal District and Circuit Courts in New York in collusion
                    and conspiring with the USAO (Preet Bharara) is an on going criminal
                    conspiracy and racketeering enterprise as defined in 18 USC 1961 conducting a
                    pattern of racketeering criminal activities in violation of the federal laws of the
                    United States... (dnd) (Entered: 03/30/2011)
 03/30/2011     160 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley from
                    Ulysses Thomas Ware dated 3/21/2011 re: Defendant Ware's letter addressing
                    Criminal Civil Rights Violations by District Judge William H. Pauley, III and
                    Preet Bharara. (dnd) (Entered: 03/30/2011)
 04/12/2011     163 Defendant Ware's April 6, 2011 Rule 801(d)(2)(E) Fraud Letter to District
                    Judge William H. Pauley, III Seeking a Ruling on Ware's Rule 33 and 12(b)(3)
                    Motions Pending Since October, 2010; and (2) Referral to the Department of
                    Justice for Criminal Prosecution District Judge William H. Pauley, III.... as to
                    Ulysses Thomas Ware. (ja) (Entered: 04/13/2011)
 04/12/2011     164 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley from
                    Ulysses Thomas Ware dated 3/31/11 re: Res Judicata and Collateral fraud on
                    the court. Fourth request. (jw) (Entered: 04/14/2011)
 04/14/2011     165 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley from
                    Ulysses Thomas Ware dated 4/6/11 re: Fraud letter to District Judge William
                    H. Pauley, III Seeking a Ruling on Ware's Rule 33 and 12(b)(3) Motions
                    Pending Since October, 2010. (jw) (Entered: 04/15/2011)
 04/22/2011     166



https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 27 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 28 of 38


                      MANDATE of USCA (certified copy) as to Ulysses Thomas Ware re: 67
                      USCA Mandate - Final Judgment Appeal, 113 USCA Mandate - Final
                      Judgment Appeal, USCA Case Number 07-5222-cr(L), 07-5670-cr. Ordered,
                      Adjudged and Decreed that the judgment of the District Court is AFFIRMED.
                      Catherine O'Hagan Wolfe, Clerk USCA for the Second Circuit, Clerk USCA.
                      Issued As Mandate: 04/22/2011. (nd) (Entered: 04/22/2011)
 04/22/2011           Transmission of USCA Mandate/Order to the District Judge re: 166 USCA
                      Mandate. (nd) (Entered: 04/22/2011)
 04/27/2011     167 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 4/13/11 re: Judge Pauley, If you would please
                    inform the parties of your intentions in regard to the continued exercise of Art.
                    II, sec. 3 authority, the parties (both Ware and the Executive Branch) will be in
                    position to seek a writ of prohibition for the ultra vires exercise of Art. II
                    authority by an Art. III judge in willful violation of the separation of powers of
                    the Constitution in continuing to prosecute 1115 in the absence of Art. II
                    authority. (jw) (Entered: 04/28/2011)
 05/03/2011     168 LETTER MOTION for 6th request for Ruling on Rule 33, 12(B)(3) Motions.
                    Document filed by Ulysses Thomas Ware. (ja) (Entered: 05/05/2011)
 05/10/2011     169 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Ulysses Thomas Ware dated 5/1/11 re: Notification of Fraud on the Court
                    and fraudulent conduct of district Judge William H. Pauley, III and other
                    government agents and private lawyers, all officers of the Court. (jw) (Entered:
                    05/11/2011)
 06/01/2011     170 Letter addressed to Judge Pauley from defendant Ulysses Thomas Ware dated
                    5/22/2011 re: Defendant Ware's May 22, 2011 letter to District Judge Pauley in
                    regard to Rule 12(b)(3) and Rule 33 Motions pending in the District Court
                    since October 7, 2010 after the Second Circuit Court of Appeals entered final
                    judgment on August 18, 2009 on the United States' abandoned cross-appeal in
                    U.S. v. Ware, 07-5670-Cr (con), (Dkt. #113:1115). (bw) (Entered: 06/01/2011)
 06/24/2011     171 Letter addressed to Judge William H. Pauley, III from defendant Ulysses
                    Thomas Ware dated 6/7/2011 2:45:31 PM re: This letter is in regard to your
                    role and participation in the criminal actions by the United States Attorney for
                    the Southern District of New York, (the "USAO") regarding 1115. As you
                    know the USAO with the permission of the Justice Department (the Office of
                    the Solicitor General, "OSG") pursuant to 28 USC 0.20(a, b), 18 USC 3742(b),
                    and 28 USC 516 on November 7, 2008 abandoned the United States' interests
                    in 1115 acquitting Ware of all charges in 1115. [*** Received by Judge
                    Pauley's Chambers on 6/13/2011 ***] (bw) (Entered: 06/27/2011)
 06/27/2011     172 Letter addressed to Judge William H. Pauley, III from defendant Ulysses
                    Thomas Ware dated 5/27/2011 7:10:21 AM re: Defendant Ware's May 26,
                    2011 letter to District Judge William H. Pauley, III in regard to fraudulent jury
                    instructions concerning venue for the proceeding to be tried in the Southern
                    District of New York in light of the Court's October 26, 2007 rulings. [***
                    Accepted for filing by Judge Pauley on 6/10/2011 ***] (bw) (Entered:
                    06/27/2011)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 28 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 29 of 38


 06/27/2011     173 Defendant Ware's Supplemental Exhibit to all Ware's Motions filed since
                    October 7, 2010. RE: June 22, 2011 letter to Senator Charles Grassley, United
                    States Senate Judiciary Committee concerning District Judge William H.
                    Pauley, III criminal frauds on the court along with Circuit Judge Peter W. Hall.
                    Document filed by Ulysses Thomas Ware, dated June 22, 2011. (bw) (Entered:
                    06/28/2011)
 07/06/2011     174 Letter addressed to The Honorable William K. Suter (Office of the Clerk, U.S.
                    Supreme Court, Washington, D.C.) from defendant Ulysses Thomas Ware,
                    dated 6/9/2011 2:55:51 PM re: Enclosed is the petitioner Ware's application for
                    an extension of 60 days to file a petition for writ of certiorari in the Court
                    pursuant to Rule 22. Please docket and filed the enclosed pleading and forward
                    to Circuit Justice Ginsburg for review. (bw) (Entered: 07/06/2011)
 07/06/2011     175 Letter addressed to Preet Bharara (U.S. Attorney, New York, NY) from
                    defendant Ulysses Thomas Ware, dated 6/16/2011 1:43:02 PM re: This letter is
                    in regard to the above styled cases purported to be "pending" in the district
                    courts or the court of appeas; however, in both cases an Article III, Section 2
                    live case or controversy does not exists. (bw) (Entered: 07/06/2011)
 07/19/2011     176 Appellant Ware's Exhibit #4 filed in support of his motion to dismiss the
                    indictment in U.S. v. Ware, 04-Cr-1224(RWS)(SDNY), and 05-Cr-1115(WHP)
                    (SDNY); Fraud on the Court in U.S. v. Ware, 07-5222-Cr, 07-5670(XAP), 04-
                    Cr-1224(RWS)(SDNY) and 05-Cr-1115(WHP)(SDNY). Document filed by
                    Ulysses Thomas Ware, dated 6/22/2011 11:38:22 AM. [*** NOTE: Accepted
                    for filing by Judge William H. Pauley. ***] (bw) (Entered: 07/19/2011)
 07/19/2011     177 Defendant Ware Exhibits to all Motions Filed Since October 7, 2011, as to
                    Ulysses Thomas Ware. (ja) (Entered: 07/21/2011)
 08/17/2011     178 ORDER as to (05-Cr-1115-01) Ulysses Thomas Ware. The Court received the
                    attached letter dated August 4, 2011. This action has been terminated and in the
                    absence of any pending proceeding, these documents will be docketed and no
                    further actions will be ordered. SO ORDERED: (Signed by Judge William H.
                    Pauley, III on 8/16/2011)(bw) (Entered: 08/17/2011)
 09/06/2011     179 Letter by Ulysses Thomas Ware, addressed to Senator Charles Grassley, U.S.
                    Senate Judiciary Committee, Washington, DC, from Ulysses Thomas Ware,
                    pro se dft, dated 7/14/2011, re: Letter to Judiciary Com. 2d Cir. Fraud. The
                    Letter is in regard to the Executive and Judicial Branch officers' criminal
                    corruption and racketeering activities using the U.S. federal courts as a
                    criminal enterprise. (ja) (Entered: 09/16/2011)
 09/19/2011     180 ORDER: As to Ulysses Thomas Ware. The Court received the attached
                    submission dated September 9, 2011. This action has been terminated and in
                    the absence of any pending proceeding, these documents will be docketed and
                    no further actions will be ordered. SO ORDERED. (Signed by Judge William
                    H. Pauley, III on 9/19/2011)(dnd) (Entered: 09/20/2011)
 09/19/2011     181 ORDER: As to Ulysses Thomas Ware. The Court received the attached
                    submission dated September 10, 2011. This action has been terminated and in
                    the absence of any pending proceeding, these documents will be docketed and




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 29 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 30 of 38


                      no further actions will be ordered. SO ORDERED. (Signed by Judge William
                      H. Pauley, III on 9/19/2011)(dnd) (Entered: 09/20/2011)
 10/05/2011     182 ORDER as to Ulysses Thomas Ware. The Court received the attached letter
                    dated August 28, 2011. This action has been terminated and in the absence of
                    any pending proceeding, these documents will be docketed and no further
                    actions will be ordered. SO ORDERED: (Signed by Judge William H. Pauley,
                    III on 9/6/2011)(bw) (Entered: 10/05/2011)
 10/05/2011     184 ORDER as to Ulysses Thomas Ware. The Court received the attached letter
                    dated August 20, 2011. This action has been terminated and in the absence of
                    any pending proceeding, these documents will be docketed and no further
                    actions will be ordered. SO ORDERED: (Signed by Judge William H. Pauley,
                    III on 9/1/2011)(bw) (Entered: 10/05/2011)
 10/05/2011     186 ORDER as to Ulysses Thomas Ware. The Court received the attached letter
                    dated August 20, 2011. This action has been terminated and in the absence of
                    any pending proceeding, these documents will be docketed and no further
                    actions will be ordered. (Signed by Judge William H. Pauley, III on 9/13/2011)
                    (bw) (Entered: 10/05/2011)
 10/05/2011           ***DELETED DOCUMENT. Deleted document numbers 183, 185, Letters, as
                      to Ulysses Thomas Ware. The document was incorrectly filed in this case. (bw)
                      (Entered: 10/05/2011)
 10/05/2011     187 ORDER as to Ulysses Thomas Ware. The Court received the attached letter
                    dated August 28, 2011. This action has been terminated and in the absence of
                    any pending proceeding, these documents will be docketed and no further
                    actions will be ordered. SO ORDERED: (Signed by Judge William H. Pauley,
                    III on 9/12/2011)(bw) (Entered: 10/05/2011)
 10/05/2011     188 ORDER as to Ulysses Thomas Ware. The Court received the attached
                    submission dated September 1, 2011. This action has been terminated and in
                    the absence of any pending proceeding, these documents will be docketed and
                    no further actions will be ordered. SO ORDERED: (Signed by Judge William
                    H. Pauley, III on 9/14/2011)(bw) (Entered: 10/05/2011)
 10/05/2011     189 ORDER as to Ulysses Thomas Ware. The Court received the attached letter
                    dated August 22, 2011. This action has been terminated and in the absence of
                    any pending proceeding, these documents will be docketed and no further
                    actions will be ordered. SO ORDERED: (Signed by Judge William H. Pauley,
                    III on 9/1/2011)(bw) (Entered: 10/05/2011)
 10/18/2011     190 Supplement #1.1 as to Ulysses Thomas Ware Fraud on the Court Independant
                    action and Motion pursuant to Hazel Atlas-Glass, and the Fifth Amendment to
                    the Constitution... (dnd) (Entered: 10/18/2011)
 10/24/2011     191 Letter by Ulysses Thomas Ware addressed to Ruby Krajick Clerk of Court
                    from Ulysses Thomas Ware dated 10/17/2011. re: Defendant submits this letter
                    as a request to purchase a certified copy of the docket report in U.S. vs Ware,
                    05-cr-1115 and the enclosed payment of $9.00. (dnd) (Entered: 10/24/2011)
 11/02/2011     192




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                   2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 30 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 31 of 38


                      Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                      Ulysses Thomas Ware dated 9/15/2011 re: The defendant writes as a good faith
                      attempt to resolve all outstanding issues and pleadings in 1115 pending since
                      10/7/2010. (ab) (Entered: 11/10/2011)
 11/02/2011     193 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 10/5/2011 re: The defendant writes to submit this
                    letter of inquiry as Clerk of the Court to clarify the proper interpretation of the
                    Court's Rules and remove any confusion. (ab) (Entered: 11/10/2011)
 11/02/2011     194 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 9/16/2011 re: The defendant writes in regard to
                    the Court's 8/13/2010 remand order entered illegally in 1115 in violation of 18
                    USV 3231 and the Double Jeopardy Clause of the 5th Amendment, after the
                    Second Circuit entered final judgment on 8/18/2009 in 07 Cr. 5670 on the
                    Court's 10/12/2007 and 10/26/2007 rulings. (ab) (Entered: 11/16/2011)
 11/02/2011     195 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 10/12/2011 re: The defendant writes to submit to
                    the Court for docketing a motion for an order requesting the Department of
                    Justice appoint a special prosecutor to seek an indictment of yourself and
                    others, and the Exhibits accompanying the motion. (ab) (Entered: 11/16/2011)
 11/02/2011     196 Letter by Ulysses Thomas Ware addressed to Attorney General Eric H. Holder,
                    Jr. from Ulysses Thomas Ware dated 10/16/2011 re: The defendant writes to
                    request the appointment of a special prosecutor to investigate, indict and
                    prosecute Circuit and District Court judges involved in the Ware Litigation.
                    (ab) (Entered: 11/16/2011)
 11/02/2011     197 Letter by Ulysses Thomas Ware addressed to William K. Suter from Ulysses
                    Thomas Ware dated 10/19/2011 re: The defendant writes in reply to the letter
                    dated 10/14/2011, and has several issues with the statements made within. (ab)
                    (Entered: 11/16/2011)
 01/27/2012     198 Letter by Ulysses Thomas Ware (1) addressed to Judge William H. Pauley III
                    from Ulysses Thomas Ware re: The defendant writes to request a kordel
                    hearing and to initiate criminal contempt proceedings in regard to docket
                    numbers 17 and 44 again the DOJ agents. (ab) (Entered: 02/21/2012)
 02/21/2012     200 Letter addressed to Judge Loretta A. Preska from defendant Ulysses Thomas
                    Ware dated 1/30/2012 08:44:35 PM re: U.S. v. Ware, 05-Cr-1115(WHP)
                    (SDNY),("1115") Fifth Request for Certified copy of docket report. Today
                    January 30, 2012 I, finally, received a copy (uncertified) of the purported
                    docket report in 1115 after four previous requests; however, the docket report
                    was not certified, and there are several glaring omissions not contained on the
                    docket report. Enclosures: Doc.#1 and Doc.#2. [via certified mail number #
                    7003-1680-0005-1205-7564] (bw) (Entered: 02/23/2012)
 02/21/2012     199 Letter by defendant (05-Cr-1115-01) Ulysses Thomas Ware dated 1/22/2012
                    12:37:10 PM. re: MOTION for a Kordel Hearing, and pursuant to Rule 42 of
                    the Fed. R. Crim. Proc. to initial criminal contempt proceedings in regard to
                    Docket #17 and #44 against Alexander H. Southwell, Michael J. Garcia,




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                       2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 31 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 32 of 38


                      Steven D. Feldman, Nicholas S. Goldin, Maria Douvas, Andrew L. Fish, and
                      Preet Bharara, (the "DOJ Agents") for not disclosing Brady and Giglio
                      evidence prior to trial in 1115. (bw) (Entered: 02/24/2012)
 03/02/2012     201 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 11/30/2011 re: The defendant writes regarding the
                    outstanding motions before the Court in which the Court has yet to take any
                    action. (ab) (Entered: 03/05/2012)
 03/02/2012     202 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 11/22/2011 re: The defendant writes regarding 11-
                    2151 referenced above and the bogus and fraudulent "motion for leave"
                    imposed either sua sponte by circuit clerk Catherine O'Hagan-Wolfe. (ab)
                    (Entered: 03/05/2012)
 03/02/2012     203 Letter by Ulysses Thomas Ware addressed to Judge Loretta A. Preska from
                    Ulysses Thomas Ware dated 12/13/2011 re: The defendant writes in regard to
                    the above matters, which have not been addressed by this office nor the district
                    clerk's office where payment has been made for the certified copy of the docket
                    report. (ab) (Entered: 03/05/2012)
 03/02/2012     204 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley III from
                    Ulysses Thomas Ware dated 12/16/2011 re: The defendant writes in reference
                    to the pending motions and requests a ruling for the twelfth time. (ab) (Entered:
                    03/05/2012)
 03/13/2012     205 MOTION to Vacate Sentence and Conviction in 1115, and Other Relief.
                    Document filed by Ulysses Thomas Ware. (ab) (Entered: 03/16/2012)
 04/17/2012     206 Letter by Ulysses Thomas Ware addressed to Ruby Krajick, Clerk of Court
                    from Ulysses Thomas Ware dated 3/20/2012 re: Pro Se Defendant request for
                    First Amendment and common law access to all records required to be
                    maintained by the Office of the District Court re: F.R.C.Crim. Proc., Rule 55.
                    (pl) (Entered: 04/18/2012)
 04/30/2012     207 Letter by Ulysses Thomas Ware addressed to Judge Andew J. Peck from
                    Ulysses Thomas Ware dated 4/10/12 re: Second request for First and Sixth
                    Amendment access to the above referenced documents, in the possession of the
                    Court, and are considered judicial records, available to the public for
                    inspection. (jw) (Entered: 05/01/2012)
 04/30/2012     208 MOTION To correct and vacate erroneous sentence and conviction letter brief
                    Document filed by Ulysses Thomas Ware. (jw) (Entered: 05/01/2012)
 04/30/2012     209 Letter by Ulysses Thomas Ware addressed to Judge Loretta A. Preska from
                    Ulysses Thomas Ware dated 4/5/12 re: Mr. Ware is requesting access to all
                    Rule 55 orders entered on Dkt #161, the Rule 33 Motion for a New Trial, the
                    Cursio Motion, the Kordel Motion, the Kastigar Motion, and the Motion to
                    Dismiss, and the Motion for Appointment of a Special Prosecutor (jw)
                    (Entered: 06/01/2012)
 07/26/2012     210 SUPPLEMENT #1.0 To Docket ## 1 (Emergency Motion), 5 (Motion to Show
                    Cause), AND 6 (Motion to Show Cause). Document filed by Ulysses Thomas




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                     2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 32 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 33 of 38


                      Ware, dated 7/7/2012. [*** NOTE: Document has Case # 12-CV-1671(MHS)
                      ***] (bw) (Entered: 07/27/2012)
 07/26/2012     211 Letter addressed to Ruby Krajick, Office of the District Court, from Defendant
                    Ulysses Thomas Ware, dated 7/10/2012 re: March 1, 2012 request for First
                    Amendment access to public judicial records with respect to U.S. v. Ware, 05-
                    cr-1115 (WHP)(SDNY), ("1115"). This letter is my fourth request to gain
                    required First Amendment access to public judicial records in 1115, which
                    your office is required to provide. [*** NOTE: Received by Judge Pauley's
                    Chambers on 7/23/2012. ***] (bw) (Entered: 07/30/2012)
 09/10/2012           Minute Entry for proceedings held before Judge William H. Pauley, III: Status
                      Conference as to Ulysses Thomas Ware, Jeremy Jones held on 9/10/2012. The
                      Clerk of Court is directed to close all pending motions on this docket. (jbo)
                      (Entered: 09/10/2012)
 09/26/2012     212 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley Ill from
                    Ulysses Thomas Ware dated 8/12/2012 re: Defendant submits this letter to the
                    Court inquiring about pending motions in 1115 to wit: the Rule 33, Rule 6(e)
                    Rule 29,, Cursio, Fraud on the Court, and Franks motions. (dnd) (Entered:
                    09/26/2012)
 11/16/2012     213 Letter by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Defendant Ulysses Thomas Ware dated September 14, 2012 re: This
                    letter is to follow up on my previous requests to obtain the requested
                    documents needed in a "pending proceeding" in the courts to wit: Ware v.
                    Hatten, et al., 12-CV-1671 (MHS)(NDGA), ("1671") where you have been
                    named as a respondent. [*** NOTE: Received by Judge Pauley's Chambers on
                    9/20/2012. ***] (bw) (Entered: 11/16/2012)
 11/16/2012     214 Letter addressed to Judge William H. Pauley, III from Defendant Ulysses
                    Thomas Ware dated September 14, 2012 re: This letter is to follow up on my
                    previous requests to obtain the requested documents needed in a "pending
                    proceeding" in the courts to wit: Ware v. Hatten, et al., 12-CV-1671 (MHS)
                    (NDGA), ("1671") where you have been named as a respondent. [*** NOTE:
                    Received by Judge Pauley's Chambers on 9/20/2012. ***] (bw) (Entered:
                    11/16/2012)
 12/20/2012     216 Emergency RULE 33 MOTION for New Trial, Fraud, Fraud on the Court,
                    Kastigar Fraud, Cursio Fraud, Brady, Giglio, and Jencks Act Evidence
                    Suppression, Rule (6)(e) Fraud, Docket Sheet Fraud, Perjury, Bribery,
                    Conspiracy, and Racketeering to Obstruct The Due Adminstation of Justice.
                    EMERGENCY MOTION to Reverse and Vacate The Convictions And
                    Sentence In 1115. Document filed by Ulysses Thomas Ware, dated 12/09/2012
                    07:23:54 P.M. (bw) (Entered: 12/21/2012)
 12/21/2012     215 Letter by Ulysses Thomas Ware addressed to Magistrate Judge Michael H.
                    Dolinger from Defendant dated December 5, 2012 re: U.S. v. Ulysses T. Ware,
                    and Jeremy Jones, 05-CR-1115(WHP)(SDNY), ("1115"). 09/22/2006, Dkt.
                    #24, Rule 11 Plea Transcript and 1115 Docket Sheet Irreglarities, Defective
                    Rule 11 Plea, No Factual Basis for Plea, Defendants' Guilt was a legal
                    impossibility, Jones' Rule 11 Plea is null and void ab initio. [*** NOTE:




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                    2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 33 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 34 of 38


                      Accepted for filing by Judge William H. Pauley, refer to R5D Memo dated
                      12/13/2012. Sent document to Magistrate Judge Dolinger after docketing on
                      12/21/2012. ***] (bw) (Entered: 12/21/2012)
 01/03/2013     217 Letter by Ulysses Thomas Ware addressed to U.S.Attorney Preet Bharara from
                    Ulysses Thomas Ware dated 1/3/2013 re: Defendant submits this letter as an
                    inquiryin regard to the 12/9/2012 Rule 33 Motion, file in 1115 for the newly
                    discovered evidence suppressed by the un-indicted co-conspirators since
                    9/22/2006... (dnd) (Entered: 01/10/2013)
 01/31/2013     218 Letter addressed to Judge William H. Pauley, III from Defendant (05-Cr-1115-
                    01) Ulysses Thomas Ware dated January 25, 2013 re: This Letter brief is in
                    regard to the Motion referenced above filed in the Court on 12/09/2012. In
                    particular I will address your fraud on the court in colluding, conspiring, and
                    racketeering with the Unindicted Co-conspirators of the Department of Justice,
                    (the "DOJ"), the defendant (Jeremy Jones), his lawyer Marlon Kirton, and
                    magistrate judge Dolinger in regard to accepting the 09/22/2006 fabricated,
                    (Dkt. #20, 24) Rule 11 plea of Jones lacking a factual basis, as a matter of law,
                    to accept the Rule 11 plea; and your acceptance of the fabricated Rule 11 plea,
                    (Dkt. #23), also lacking a factual basis to accept the plea. (bw) (Entered:
                    02/05/2013)
 04/17/2013     219 Supplement #2.2 to Rule 33, Rule 6 (e),Fraud on the Court's Motions Pending
                    by Ulysses Thomas Ware as to Ulysses Thomas Ware, Jeremy Jones. (dnd)
                    (Entered: 04/17/2013)
 08/13/2013     220 Letter by Ulysses Thomas Ware addressed to Judge Michael H. Dolinger from
                    Ulysses Thomas Ware dated 7/31/2013 re: This letter of inquiry is to obtain a
                    copy of the court's report and recommendation, prepared for recommendation
                    that District Judge William H. Pauley, III accept. (dnd) (Entered: 08/13/2013)
 10/01/2013     221 LETTER addressed to Clerk of Court from Ulysses Thomas Ware dated
                    9/25/2013 re: Defendant submits this letter stating it his fourth letter of inquiry
                    concerning his Rule 33 emergency motion to dismiss the indictment.
                    Document filed by Ulysses Thomas Ware. (dnd) (Entered: 10/01/2013)
 11/27/2013     222 ORDER as to Ulysses Thomas Ware. The Court received the attached letter
                    dated November 12, 2013. This action has been terminated and in the absence
                    of any pending proceeding, these documents will be docketed and no further
                    actions will be taken. In addition, since his conviction in this case, Ware has
                    sent almost one hundred pro se letters and motions-all equally without merit. In
                    prior Orders, this Court has directed Ware to cease and desist his frivolous
                    letter writing campaign. Ware has not heeded those Orders. Accordingly, the
                    Clerk of Court is directed to close all pending motions in this case and not open
                    any new motions absent an Order of this Court. The Clerk of Court is further
                    directed to return all future correspondence from Ware. Ware is again directed
                    to cease corresponding with the Court. (Signed by Judge William H. Pauley, III
                    on 11/26/2013)(jw) (Entered: 11/27/2013)
 05/13/2014           Letter. as to Ulysses Thomas Ware. (Return to Sender, Not Deliverable as
                      addressed, Unable to forward. (js) (Entered: 05/13/2014)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 34 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 35 of 38


 05/21/2014           LETTER by Ulysses Thomas Ware addressed to Judge Loretta A. Preska from
                      Ulysses T. Ware dated 5/13/2014 re: Letter. as to Ulysses Thomas Ware.
                      (Return to Sender, as per order issued by Judge Pauley dated 11/27/2013
                      docket entry # 222 (dnd) (Entered: 05/21/2014)
 08/15/2014     223 NOTICE OF APPEAL by Ulysses Thomas Ware from 222 Order. (tp)
                    (Entered: 08/25/2014)
 08/25/2014           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Ulysses Thomas Ware to US Court of Appeals re: 223 Notice of Appeal. (tp)
                      (Entered: 08/25/2014)
 08/25/2014           Appeal Record Sent to USCA (Electronic File). Certified Indexed record on
                      Appeal Electronic Files (ONLY) as to Ulysses Thomas Ware re: 223 Notice of
                      Appeal - Final Judgment were transmitted to the U.S. Court of Appeals. (tp)
                      (Entered: 08/25/2014)
 09/19/2014     224 AMENDED NOTICE OF APPEAL by Ulysses Thomas Ware re: 223 Notice
                    of Appeal; from 222 Order as further described herein. (tp) (Entered:
                    09/24/2014)
 09/24/2014           Transmission of Notice of Appeal and Certified Copy of Docket Sheet as to
                      Ulysses Thomas Ware to US Court of Appeals re: 224 Amended Notice of
                      Appeal.(tp) (Entered: 09/24/2014)
 09/24/2014           First Supplemental ROA Sent to USCA (Electronic File). Certified
                      Supplemental Indexed record on Appeal Electronic Files as to Ulysses Thomas
                      Ware re: 224 Notice of Appeal - Final Judgment were transmitted to the U.S.
                      Court of Appeals. (tp) (Entered: 09/24/2014)
 01/12/2015     225 MANDATE of USCA (certified copy) as to Ulysses Thomas Ware re: 224
                    Amended Notice of Appeal - Final Judgment, 223 Notice of Appeal - Final
                    Judgment, USCA Case Number 14-3402. In November 2010, this Court
                    entered a leave-to-file sanction against Appellant Ulysses Thomas Ware. See
                    United States v. Ware, 2d Cir. 07-5222 (L), 07-5670 (Con). Appellant now
                    moves for leave to file an appeal, leave to file an oversized brief, and in forma
                    pauperis status in the above-captioned case. Upon due consideration, it is
                    hereby ORDERED that the motions are DENIED because this appeal does not
                    represent a departure from Appellant's pattern of vexatious litigation. See In re
                    Martin-Trigona, 9 F.3d 226, 229 (2d Cir. 1993). Catherine O'Hagan Wolfe,
                    Clerk USCA for the Second Circuit, Clerk USCA. Issued As Mandate:
                    01/12/2015. (nd) (Entered: 01/12/2015)
 04/19/2016     227 MOTION to Vacate Dkt. #96 (10/30/2007) Judgment of Conviction and
                    Sentence. Document filed by (05-Cr-1115-01) Ulysses Thomas Ware. (bw)
                    (Entered: 04/20/2016)
 08/16/2016     228 LETTER by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Ulysses T. Ware, Esq. dated 8/6/2016 re: Enclosed is the Prevailing
                    Party's Rule 70(e)/42(a) civil/criminal contempt motion. (ft) (Entered:
                    08/16/2016)
 11/29/2016     229




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                      2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 35 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 36 of 38


                      LETTER addressed to Judge William H. Pauley, III from Defendant (05-Cr-
                      1115-01) Ulysses Thomas Ware dated 11/10/2016 re: Enclosed are four (4)
                      documents for filing, docketing, and immediate adjudication in 1115, to wit:
                      #1. 11/10/2016 Rule 42(a) criminal complaint; #2. Clear and Convincing
                      Evidence; #3. Exhibit #2: Declaration of Undisputed Material Facts; #4.Exhibit
                      #3: 08/06/2016 Obstructed Rule 42(a)criminal complaint. Also enclosed is a
                      duplicate cover for date stamping and returning in the enclosed SASE. Judge
                      Pauley given that you are named as the lead respondent/belligerent/unindicted
                      coconspirator in your personal, individual, and official capacities palpably you
                      are judicially disqualified from any and all judicial involvement in this matter.
                      Accordingly, I am requesting that you immediately upon receipt forward these
                      judicial pleadings to the Office of the District Clerk for processing according to
                      the Federal Rules of Criminal Procedure Rule 42(a). A show cause date of
                      11/21/2016 is requested given the magnitude of your crimes to enable you and
                      your coconspirators to show cause each shall not be criminally prosecuted.
                      Judge Pauley if you have any questions in regard to the contents of this
                      document please contact me at the above address. (bw) (Entered: 12/07/2016)
 12/06/2016     230 MOTION to Dismiss Indictment/Rule 42(a) Criminal Complaint. Document
                    filed by Ulysses Thomas Ware. (ft) (Entered: 12/13/2016)
 12/06/2016     231 LETTER by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Ulysses T. Ware, Esq. dated 11/21/2016 re: Criminal complaint status.
                    (ft) (Entered: 12/13/2016)
 02/01/2017     232 LETTER by (05-Cr-1115-01) Ulysses Thomas Ware's dated 01/13/2017 re:
                    Ulysses T. Ware's Declaration of Exhaustion of all Procedural Remedies. (bw)
                    (Entered: 02/01/2017)
 02/22/2017     233 Ulysses T. Ware's Declaration of Undisputed Material Facts (01/21/2017).
                    Declaration of Probable Cause to Indict/Arrest/Prosecute BOP Employees and
                    Others for 18 USC Sections 401(3)/1509. Document filed by (05-Cr-1115-01)
                    Ulysses Thomas Ware. Dated: January 21, 2017. [*** NOTE: Received for
                    docketing from Judge Pauley's Chambers. ***] (bw) (Entered: 02/22/2017)
 03/27/2017     234 LETTER by (05-Cr-1115-01) Ulysses Thomas Ware addressed to Judge
                    William H. Pauley, III, dated March 19, 2017 re: Emergency Rule 42(a)(1)
                    criminal contempt petition, Supp. #1 (Attachments: # 1 Exhibits) [*** NOTE:
                    Received in Chambers on 3/27/2017. ***] (bw) (Entered: 04/05/2017)
 04/25/2017     236 LETTER by Ulysses Thomas Ware from Ulysses T. Ware, Esq. dated
                    4/18/2017 re: Supp. #2.0 to Art. III {constitutional) and 18 USC §3231
                    (statutory) challenge to the District Court's subject matter jurisdiction given the
                    OSG's November 7, 2008 dismissal with prejudice of 07-5670-Cr (XAP),
                    Gov.-I. (ft) (Entered: 04/26/2017)
 04/26/2017     235 LETTER by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Ulysses T. Ware, Esq. dated 4/15/2017 re: 18 USC §§401(3), 1509, and
                    §1503 deliberate, willful, and rad faith obstruction of court orders, Dkt. #17,
                    May 1 9, 2006 (Pauley, J.) discovery order, and August 18, 2009 U.S. v. Ware,
                    07-5670-Cr (XAP) (2d Cir.), Gov.-I superseding final judgment, (the "Gov.-I
                    Final Judgment"). (ft) (Entered: 04/26/2017)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 36 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 37 of 38


 04/28/2017     237 DECLARATION OF PROBABLE CAUSE AND ARREST by Ulysses
                    Thomas Ware. (ft) Modified on 5/9/2017 (ft). (Entered: 05/08/2017)
 05/08/2017     238 LETTER by Ulysses Thomas Ware addressed to Jefferson B. Sessions from
                    Ulysses Thomas Ware dated 5/1/2071 re: Uncontested Cases. (ft) (Entered:
                    05/11/2017)
 06/19/2017     239 MOTION pursuant to 28 USC Sections 455(a) and (b) to Disqualify William
                    H. Pauley, III for judicial bribery, and Motion to Dismiss Indictment and
                    Motion to Disqualify the Entire United States Attorneys Office (SDNY) for
                    Fraud. Document filed by (05-Cr-1115-01) Ulysses Thomas Ware. Dated: June
                    8, 2017. (Attachments: # 1 Cover Letter)(bw) (Entered: 06/20/2017)
 06/19/2017     240 Petitioner's Supplement #3.0 to his Fraud on the Court Pending Motion(s)
                    Article III Subject Matter Jurisdictional Challenge. Document filed by (05-Cr-
                    1115-01) Ulysses Thomas Ware. Dated: June 12, 2017. (Attachments: # 1
                    Cover Letter)(bw) (Entered: 06/20/2017)
 07/10/2017     241 Rule 16(A)(1)(E) Discovery Motion. Document filed by Ulysses Thomas
                    Ware. (ft) Modified on 7/12/2017 (ft). (Entered: 07/12/2017)
 07/14/2017     242 DISCOVERY MOTION. Petitioner's Supplemental Brady, Giglio, Jencks Act,
                    and Rule 16 Discovery Motion for William H. Pauley, III and the Department
                    of Justice and its proxies, surrogates and agents, and alter-egos to disclose
                    pursuant to 28 USC Section 455(a), the Codes of Conduct for Federal Judges,
                    and the Due Process Clause a certificate of all actual biases, prejudices,
                    conflicts of interests, and/or appearances of bias, prejudice, conflicts of interest
                    which would have the potential to having made fair judgment impossible for
                    Pauley in the 05-cr-1115 proceedings. Document filed by (05-Cr-1115-01)
                    Ulysses Thomas Ware. (bw) (Entered: 07/17/2017)
 08/04/2017     243 LETTER by (05-Cr-1115-01) Ulysses Thomas Ware dated 7/28/2017 re: Last
                    & Final Brady Demand. Brady disclosure of Jeremy Jones Medical Records
                    (bw) (Entered: 08/07/2017)
 11/03/2017     244 LETTER by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Ulysses T. Ware, Esq. dated 10/26/2017 re: Rule 42(a) (1) criminal/civil
                    contempt legal jeopardy of William H. Pauley, III. (ft) (Entered: 11/03/2017)
 11/03/2017     245 DECLARATION of Ulysses T. Ware, Esq. by Ulysses Thomas Ware. (ft)
                    (Entered: 11/20/2017)
 12/04/2017     246 MOTION: Fed. R. Crim. P. 42(a)(1) Criminal/Civil Contempt Motions. RE:
                    May 19, 2006, Dkt. #17 Brady Discovery Order Compliance. Document filed
                    by (05-Cr-1115-01) Ulysses Thomas Ware. (bw) (Entered: 12/04/2017)
 12/13/2017     247 LETTER by Ulysses Thomas Ware addressed to Judge William H. Pauley, III
                    from Ulysses T. Ware, Esq. dated 12/4/2017 re: Pending Rule 42(a)(1) criminal
                    contempt of Brady Order, Dkt. #17, Tr. 5-10. (ft) (Entered: 12/13/2017)
 06/27/2018     248 LETTER by Ulysses Thomas Ware addressed to Ms. Krajick from Ulysses T.
                    Ware dated 6/12/18 re: Letter from Ulysses. T. Ware, Esq (jw) (Entered:
                    07/02/2018)




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1                        2/16/2021
SDNY CM/ECF NextGen Version 1.2                                      Page 37 of 37
      Case 1:05-cr-01115-WHP Document 251-2 Filed 05/12/21 Page 38 of 38




                                     PACER Service Center
                                         Transaction Receipt
                                          02/16/2021 13:09:05
                    PACER Login: nysmchilds     Client Code:
                    Description:   Docket Report Search Criteria: 1:05-cr-01115-WHP
                    Billable Pages: 27          Cost:            2.70




https://ecf.nysd.uscourts.gov/cgi-bin/DktRpt.pl?847653890644785-L_1_0-1               2/16/2021
